81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
1,&+2/$6 67(:$57                   
                                    
                        3ODLQWLII  
                                    
        Y                                          &LYLO $FWLRQ 1R  $%-
                                    
6($1 - 67$&./(                   
Acting Secretary of the Navy,       
in his official capacity          
                                    
                        'HIHQGDQW  
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                 0(025$1'80 23,1,21

       3ODLQWLII 1LFKRODV 6WHZDUW LV D GHFRUDWHG &DSWDLQ LQ WKH 8QLWHG 6WDWHV 0DULQH &RUSV ZKR

JUDGXDWHG IURP WKH 86 1DYDO $FDGHP\ DQG KDV EHHQ VHUYLQJ FRQWLQXRXVO\ RQ DFWLYH GXW\ VLQFH

 +H KDV EURXJKW WKLV FDVH XQGHU WKH $GPLQLVWUDWLYH 3URFHGXUH $FW WR FKDOOHQJH VHYHUDO

GHFLVLRQV PDGH E\ WKH 1DY\ DQG WKH SDUWLHV¶ FURVVPRWLRQV IRU VXPPDU\ MXGJPHQW DUH SHQGLQJ

EHIRUH WKH &RXUW

       ,Q 'HFHPEHU  SODLQWLII ZDV FKDUJHG ZLWK FRPPLWWLQJ DJJUDYDWHG VH[XDO DVVDXOW DQG

KH ZDV VWLOO DZDLWLQJ KLV WULDO E\ FRXUWPDUWLDO DW WKH WLPH KH ZRXOG KDYH RWKHUZLVH EHHQ HOLJLEOH

IRU SURPRWLRQ WR WKH UDQN RI 0DMRU 3ODLQWLII ZDV FRQYLFWHG DQG LQFDUFHUDWHG EXW KLV FRQYLFWLRQ

ZDV ODWHU RYHUWXUQHG E\ WKH 8QLWHG 6WDWHV &RXUW RI $SSHDOV IRU WKH $UPHG )RUFHV RQ GRXEOH

MHRSDUG\ JURXQGV ,Q WKH ZDNH RI WKRVH FLUFXPVWDQFHV SODLQWLII ILOHG VHYHUDO DSSOLFDWLRQV ZLWK WKH

%RDUG IRU &RUUHFWLRQ RI 1DYDO 5HFRUGV VHHNLQJ FRUUHFWLYH DFWLRQ UHODWHG WR WKH UHIHUHQFHV WR WKH



      3ODLQWLII¶V FRPSODLQW QDPHG IRUPHU 6HFUHWDU\ RI WKH 1DY\ 5D\PRQG (GZLQ 0DEXV -U
3XUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH G WKH &RXUW DXWRPDWLFDOO\ VXEVWLWXWHV KLV
VXFFHVVRU DV GHIHQGDQW
FRQYLFWLRQ FRQWDLQHG LQ KLV QDYDO UHFRUGV DQG WKH VWDWXV RI KLV HOLJLELOLW\ IRU SURPRWLRQ DQG KH DOVR

VRXJKW RWKHU DGPLQLVWUDWLYH UHOLHI UHODWHG WR KLV SD\

       7KH &RXUW FDQQRW KHOS EXW REVHUYH WKDW DIWHU PXOWLSOH UHTXHVWV IRU UHFRQVLGHUDWLRQ DQG PDQ\

OD\HUV RI DGPLQLVWUDWLYH UHYLHZ SODLQWLII ZDV XOWLPDWHO\ TXLWH VXFFHVVIXO LQ H[SXQJLQJ QHJDWLYH

LQIRUPDWLRQ IURP KLV PLOLWDU\ UHFRUG DQG UHVXVFLWDWLQJ KLV FDUHHU 1RQHWKHOHVV KH VHHNV UHYLHZ RI

WKUHH GLVFUHWH GHWHUPLQDWLRQV PDGH E\ RU RQ EHKDOI RI WKH 6HFUHWDU\ RI WKH 1DY\ DORQJ WKH ZD\

)LUVW VLQFH SODLQWLII ZDV XQDEOH WR VHUYH LQ DQ DYLDWLRQ DVVLJQPHQW GXULQJ WKH WLPH KH ZDV LQ

FXVWRG\ KH FKDOOHQJHV WKH GHQLDO RI KLV UHTXHVW IRU D ZDLYHU RI WKH IO\LQJ UHTXLUHPHQW QHFHVVDU\ WR

KLV FRQWLQXHG UHFHLSW RI $YLDWLRQ &DUHHU ,QFHQWLYH 3D\ &RXQW ,             6HFRQG $P &RPSO

>'NW  @   6HFRQG SODLQWLII REMHFWV WR D SRUWLRQ RI WKH ILQDO GHFLVLRQ PDGH E\ WKH $FWLQJ

$VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ LQ ZKLFK WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ UHYHUVHG DQ HDUOLHU

UHFRPPHQGDWLRQ PDGH E\ WKH %RDUG WKDW SODLQWLII FRQVLGHUHG IDYRUDEOH DQG GLG QRW FKDOOHQJH

&RXQWV ,, DQG ,,,. Id.     7KLUG SODLQWLII FKDOOHQJHV WKH QDWXUH RI WKH UHPHG\ FUDIWHG

E\ WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ WR DGGUHVV KLV ORVW SURPRWLRQ RSSRUWXQLWLHV &RXQW ,9 Id.  

       7KH SDUWLHV ILOHG FURVVPRWLRQV IRU VXPPDU\ MXGJPHQW $IWHU UHYLHZLQJ WKH UHFRUG LQ

DFFRUGDQFH ZLWK WKH GHIHUHQWLDO VWDQGDUG WKDW DSSOLHV WR WKH UHYLHZ RI PLOLWDU\ GHFLVLRQV WKH &RXUW

ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW DV WR &RXQWV ,, ,,, DQG ,9 DQG GHQ\ LW LQ

SDUW DV WR &RXQW , UHPDQGLQJ WKH GHFLVLRQ WR GHQ\ SODLQWLII¶V $YLDWLRQ &DUHHU ,QFHQWLYH 3D\ IOLJKW

JDWH ZDLYHU UHTXHVW WR WKH 6HFUHWDU\ RI WKH 1DY\ IRU IXUWKHU FRQVLGHUDWLRQ DQG FODULILFDWLRQ ,Q

OLJKW RI WKDW UXOLQJ WKH &RXUW ZLOO GHQ\ SODLQWLII¶V FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW DV WR &RXQWV

,, ,,, DQG ,9 DQG GHQ\ WKH PRWLRQ DV WR &RXQW , DV PRRW



     3ODLQWLII ILOHG KLV RULJLQDO FRPSODLQW RQ 0DUFK   &RPSO >'NW  @ +H ILOHG DQ
DPHQGHG FRPSODLQW RQ -XQH   $P &RPSO >'NW  @ DQG ILOHG KLV VHFRQG DPHQGHG
FRPSODLQW RQ -DQXDU\   6HFRQG $P &RPSO
                                                  
                                        %$&.*5281'

,     7KH *RYHUQLQJ 6WDWXWHV DQG 5HJXODWLRQV

       $      7KH %RDUG IRU &RUUHFWLRQ RI 1DYDO 5HFRUGV

       3XUVXDQW WR  86&  D ³>W@KH 6HFUHWDU\ RI D PLOLWDU\ GHSDUWPHQW PD\ FRUUHFW

DQ\ PLOLWDU\ UHFRUG RI WKH 6HFUHWDU\¶V GHSDUWPHQW ZKHQ WKH 6HFUHWDU\ FRQVLGHUV LW QHFHVVDU\ WR

FRUUHFW DQ HUURU RU UHPRYH DQ LQMXVWLFH´ ,Q PRVW FLUFXPVWDQFHV ³VXFK FRUUHFWLRQV VKDOO EH PDGH

E\ WKH 6HFUHWDU\ DFWLQJ WKURXJK ERDUGV RI FLYLOLDQV RI WKH H[HFXWLYH SDUW RI WKDW PLOLWDU\

GHSDUWPHQW´ Id. %DVHG RQ WKLV VWDWXWRU\ DXWKRULW\ WKH 6HFUHWDU\ RI WKH 1DY\ HVWDEOLVKHG WKH %RDUG

IRU &RUUHFWLRQ RI 1DYDO 5HFRUGV WKH ³%RDUG´ WR RYHUVHH WKH ³FRUUHFWLRQ RI QDYDO DQG PDULQH

UHFRUGV´ DQG SURPXOJDWHG UHJXODWLRQV FRGLILHG LQ 7LWOH  RI WKH &RGH RI )HGHUDO 5HJXODWLRQV WR

JRYHUQ FRUUHFWLRQ SURFHHGLQJV See  &)5  ±

       7KH %RDUG¶V ³IXQFWLRQ LV WR FRQVLGHU DSSOLFDWLRQV SURSHUO\ EHIRUH LW IRU WKH SXUSRVH RI

GHWHUPLQLQJ WKH H[LVWHQFH RI HUURU RU LQMXVWLFH LQ WKH QDYDO UHFRUGV     WR PDNH UHFRPPHQGDWLRQV

WR WKH 6HFUHWDU\ RU WR WDNH FRUUHFWLYH DFWLRQ RQ WKH 6HFUHWDU\¶V EHKDOI ZKHQ DXWKRUL]HG´ 

&)5  E 7KH %RDUG KDV WKH GHOHJDWHG DXWKRULW\ WR WDNH ILQDO FRUUHFWLYH DFWLRQ RQ EHKDOI

RI WKH 6HFUHWDU\ IRU FHUWDLQ QDYDO UHFRUGV EXW LW PXVW IRUZDUG LWV UHFRPPHQGDWLRQV WR WKH 6HFUHWDU\

ZKHQ  ³>F@RPPHQWV E\ D SURSHU QDYDO DXWKRULW\ DUH LQFRQVLVWHQW ZLWK WKH %RDUG¶V

UHFRPPHQGDWLRQ´  ³>W@KH %RDUG¶V UHFRPPHQGDWLRQ LV QRW XQDQLPRXV´ RU  ³>L@W LV D FDWHJRU\

RI SHWLWLRQV UHVHUYHG IRU GHFLVLRQ E\ WKH 6HFUHWDU\ RI WKH 1DY\´            Id.  H see

id.  D &DWHJRULHV RI SHWLWLRQV WKDW DUH UHVHUYHG IRU GHFLVLRQ E\ WKH 6HFUHWDU\ LQFOXGH 

³>S@HWLWLRQV LQYROYLQJ UHFRUGV SUHYLRXVO\ UHYLHZHG RU DFWHG XSRQ E\ WKH 6HFUHWDU\ ZKHUHLQ WKH

RSHUDWLYH IDFWV UHPDLQHG VXEVWDQWLDOO\ WKH VDPH´ DQG  ³>V@XFK RWKHU SHWLWLRQV DV LQ WKH




                                                 
GHWHUPLQDWLRQ RI 2IILFH RI WKH 6HFUHWDU\ RU WKH ([HFXWLYH 'LUHFWRU ZDUUDQW 6HFUHWDULDO UHYLHZ´

Id.  H

       2QFH D %RDUG UHFRUG LV IRUZDUGHG WR WKH 6HFUHWDU\ RI WKH 1DY\ IRU ILQDO DFWLRQ WKH

6HFUHWDU\ PD\ JUDQW RU GHQ\ UHOLHI RU WKH 6HFUHWDU\ PD\ UHWXUQ WKH UHFRUG WR WKH %RDUG IRU IXUWKHU

FRQVLGHUDWLRQ  &)5  D ,I WKH 6HFUHWDU\ GHFLGHV WR GHQ\ UHOLHI ³VXFK GHFLVLRQ VKDOO

EH LQ ZULWLQJ DQG XQOHVV KH RU VKH DGRSWV LQ ZKROH RU LQ SDUW WKH ILQGLQJV FRQFOXVLRQV DQG

UHFRPPHQGDWLRQV RI WKH %RDUG RU D PLQRULW\ UHSRUW VKDOO LQFOXGH D EULHI VWDWHPHQW RI WKH JURXQGV

IRU GHQLDO´ Id. see id.  H GHVFULELQJ ZKDW LV QHFHVVDU\ IRU D ³EULHI VWDWHPHQW RI WKH

JURXQGV IRU GHQLDO´

       $IWHU D ILQDO GHFLVLRQ LV UHDFKHG D SHWLWLRQHU PD\ VHHN UHFRQVLGHUDWLRQ RI WKH GHFLVLRQ See

 &)5        ³>)@XUWKHU FRQVLGHUDWLRQ ZLOO EH JUDQWHG RQO\ XSRQ SUHVHQWDWLRQ E\ WKH

DSSOLFDQW RI QHZ DQG PDWHULDO HYLGHQFH RU RWKHU PDWWHU QRW SUHYLRXVO\ FRQVLGHUHG E\ WKH %RDUG´

Id. ³,I VXFK HYLGHQFH RU RWKHU PDWWHU KDV EHHQ VXEPLWWHG WKH UHTXHVW VKDOO EH IRUZDUGHG WR WKH

%RDUG IRU D GHFLVLRQ´ Id.

       %      3URPRWLRQV

       ,Q RUGHU WR EH FRQVLGHUHG E\ D VHOHFWLRQ ERDUG IRU SURPRWLRQ XQGHU  86&  D WKH

6HFUHWDU\ RI WKH 1DY\ PXVW GHWHUPLQH WKDW WKH RIILFHU LV ³IXOO\ TXDOLILHG IRU SURPRWLRQ WR WKH QH[W

KLJKHU JUDGH´  86&  D' ,Q GHWHUPLQLQJ ZKHWKHU DQ RIILFHU LV ³IXOO\ TXDOLILHG IRU

SURPRWLRQ´ WKH 6HFUHWDU\ PXVW GHWHUPLQH LI WKH RIILFHU LV ³DPRQJ WKH RIILFHUV EHVW TXDOLILHG IRU

SURPRWLRQ WR VXFK JUDGH´ Id.  G

       ³>7@R HQVXUH RIILFHUV WR EH SURPRWHG >LQ WKH 0DULQH &RUSV@ PHHW WKH KLJKHVW VWDQGDUGV RI

FRQGXFW´ WKH &RPPDQGDQW RI WKH 0DULQH &RUSV 0DQSRZHU 0DQDJHPHQW 3URPRWLRQ %UDQFK ³LQ

FRRUGLQDWLRQ ZLWK WKH 6WDII -XGJH $GYRFDWH WR WKH &RPPDQGDQW RI WKH 0DULQH &RUSV    PDQDJHV



                                                
WKH RIILFHU SURPRWLRQ DGYHUVH SURFHVV´ 0DULQH &RUSV 2UGHU ³0&2´ 3&  

KWWSZZZKTPFPDULQHVPLO3RUWDOV0&23&SGI $IWHU D SURPRWLRQ ERDUG

DGMRXUQV ³>D@OO WKH RIILFHUV VHOHFWHG E\ D SURPRWLRQ ERDUG DUH VFUHHQHG IRU SRWHQWLDOO\ DGYHUVH

LQIRUPDWLRQ    WR HQVXUH QR QHZ LQIRUPDWLRQ RI DQ DGYHUVH QDWXUH DSSHDUV´ Id.  

       $Q RIILFHU ZLOO QRW EH ³IXOO\ TXDOLILHG IRU SURPRWLRQ´ DQG KLV SURPRWLRQ PD\ EH GHOD\HG

LI ³WKHUH LV FDXVH WR EHOLHYH WKDW WKH RIILFHU KDV QRW PHW WKH UHTXLUHPHQW IRU H[HPSODU\ FRQGXFW´

VHW IRUWK LQ  86&   ³RU >KH@ LV PHQWDOO\ SK\VLFDOO\ PRUDOO\ RU SURIHVVLRQDOO\

XQTXDOLILHG WR SHUIRUP WKH GXWLHV RI WKH JUDGH IRU ZKLFK KH ZDV VHOHFWHG IRU SURPRWLRQ´

Id.  G

       7KH 6HFUHWDU\ RI 'HIHQVH KDV DXWKRUL]HG WKH 6HFUHWDU\ RI WKH 0LOLWDU\ 'HSDUWPHQWV WR GHOD\

DSSRLQWPHQW RI DQ RIILFHU RQ D SURPRWLRQ OLVW SXUVXDQW WR VHFWLRQ  RU WR ZLWKKROG WKH QDPH RI

DQ RIILFHU IURP DQ DSSRLQWPHQW VFUROO See 'HSDUWPHQW RI 'HIHQVH ,QVWU ³'2',´ 

(QFORVXUH   H±I KWWSZZZGWLFPLOZKVGLUHFWLYHVFRUUHVSGISSGI         $QG WKH

6HFUHWDU\ RI WKH 1DY\ KDV IXUWKHU LPSOHPHQWHG VHFWLRQ  E\ DXWKRUL]LQJ WKDW WKH 6HFUHWDU\ PD\

ZLWKKROG WKH QDPH RI DQ\ RIILFHU ³ZLWK DGYHUVH RU DOOHJHG DGYHUVH LQIRUPDWLRQ´ IURP WKH

QRPLQDWLRQ VFUROO EHIRUH WKH VFUROO LV IRUZDUGHG WR WKH 6HQDWH IRU FRQILUPDWLRQ YLD WKH 3UHVLGHQW




       86&   SURYLGHV

               $OO FRPPDQGLQJ RIILFHUV DQG RWKHUV LQ DXWKRULW\ LQ WKH QDYDO VHUYLFH DUH
               UHTXLUHG WR VKRZ LQ WKHPVHOYHV D JRRG H[DPSOH RI YLUWXH KRQRU SDWULRWLVP
               DQG VXERUGLQDWLRQ WR EH YLJLODQW LQ LQVSHFWLQJ WKH FRQGXFW RI DOO SHUVRQV
               ZKR DUH SODFHG XQGHU WKHLU FRPPDQG WR JXDUG DJDLQVW DQG VXSSUHVV DOO
               GLVVROXWH DQG LPPRUDO SUDFWLFHV DQG WR FRUUHFW DFFRUGLQJ WR WKH ODZV DQG
               UHJXODWLRQV RI WKH 1DY\ DOO SHUVRQV ZKR DUH JXLOW\ RI WKHP DQG WR WDNH DOO
               QHFHVVDU\ DQG SURSHU PHDVXUHV XQGHU WKH ODZV UHJXODWLRQV DQG FXVWRPV RI
               WKH QDYDO VHUYLFH WR SURPRWH DQG VDIHJXDUG WKH PRUDOH WKH SK\VLFDO ZHOO
               EHLQJ DQG WKH JHQHUDO ZHOIDUH RI WKH RIILFHUV DQG HQOLVWHG SHUVRQV XQGHU
               WKHLU FRPPDQG RU FKDUJH
                                                
6HFUHWDU\ RI WKH 1DY\ ,QVWU ³6(&1$9,167´ %  L KWWSGRSPDURSPDUDQGRUJSGI

6(&1$9,167%SGI         7KH 0DULQH &RUSV KDV DOVR SURYLGHG LQVWUXFWLRQV UHODWHG WR

ZLWKKROGLQJ DQ RIILFHU IURP QRPLQDWLRQ See 0&2 3&  

       ³,I WKH 6HFUHWDU\ RI WKH 1DY\ ZLWKKROGV DQ RIILFHU¶V QDPH IURP QRPLQDWLRQ WKH RIILFHU

VKDOO EH QRWLILHG LQ ZULWLQJ RI VXFK DFWLRQ DQG EH DIIRUGHG WKH RSSRUWXQLW\ WR VXEPLW D ZULWWHQ

VWDWHPHQW WR WKH 6HFUHWDU\ RI WKH 1DY\    ´ 0&2 3&   $IWHU WKH &RPPDQGDQW

RI WKH 0DULQH &RUSV UHYLHZV WKH RIILFHU¶V VWDWHPHQW WKH &RPPDQGDQW ³ZLOO UHFRPPHQG HLWKHU WKDW

WKH RIILFHU EH SURPRWHG RU WKDW KHVKH EH UHPRYHG IURP WKH SURPRWLRQ OLVW´ Id. ,I WKH 6HFUHWDU\

RI WKH 1DY\ GHFLGHV WR SURPRWH WKH RIILFHU ³D VHSDUDWH QRPLQDWLRQ SDFNDJH FRQWDLQLQJ WKH RIILFHU¶V

QDPH VKDOO EH IRUZDUGHG WR WKH 6HFUHWDU\ RI 'HIHQVH WKH 3UHVLGHQW    RU WKH 6HQDWH     DV

DSSURSULDWH´ Id.  D ,I DQ RIILFHU¶V QDPH LV UHPRYHG IURP WKH SURPRWLRQ OLVW ³E\ WKH

3UHVLGHQW RU WKH 6HFUHWDU\ RI WKH 1DY\ DFWLQJ IRU WKH 3UHVLGHQW >WKH RIILFHU@ LQFXUV D IDLOXUH RI

VHOHFWLRQ    DQG FRQWLQXHV WR EH HOLJLEOH IRU FRQVLGHUDWLRQ IRU SURPRWLRQ´ Id.  E ³,I

WKH RIILFHU LV UHFRPPHQGHG IRU SURPRWLRQ E\ WKH QH[W VHOHFWLRQ ERDUG DQG WKH 6HFUHWDU\ RI WKH

1DY\ DSSURYHV WKH UHSRUW RI WKH ERDUG WKH RIILFHU¶V QDPH VKDOO EH SODFHG RQ WKH SURPRWLRQ OLVW

ZLWKRXW SUHMXGLFH´ Id.

       %XW LI DQ RIILFHU ³ZKRVH QDPH LV RQ D OLVW RI RIILFHUV DSSURYHG IRU SURPRWLRQ´ XQGHU 

86&  D WR D SRVLWLRQ ³IRU ZKLFK DSSRLQWPHQW LV UHTXLUHG E\´  86&  F ³WR EH

PDGH E\ DQG ZLWK WKH DGYLFH DQG FRQVHQW RI WKH 6HQDWH LV QRW DSSRLQWHG WR WKDW JUDGH´ ZLWKLQ

HLJKWHHQ PRQWKV ³WKH RIILFHU¶V QDPH VKDOO EH UHPRYHG IURP WKH OLVW´  86&  F 

7KH 3UHVLGHQW PD\ H[WHQG WKH HLJKWHHQ PRQWK SURPRWLRQ HOLJLELOLW\ SHULRG E\ DQ DGGLWLRQDO WZHOYH

PRQWKV Id.  F




                                                 
        $QG ZKHQ DQ RIILFHU LV ³FRQVLGHUHG EXW QRW VHOHFWHG IRU SURPRWLRQ E\ D VHOHFWLRQ ERDUG

FRQYHQHG XQGHU VHFWLRQ D´ KH ³VKDOO EH FRQVLGHUHG WR KDYH IDLOHG RI VHOHFWLRQ IRU SURPRWLRQ´

 86&   ,I DQ RIILFHU ³KDV IDLOHG RI VHOHFWLRQ IRU SURPRWLRQ´ WZR WLPHV WKDW RIILFHU LV DW

ULVN RI GLVFKDUJH See id.  

        &      $YLDWLRQ &DUHHU ,QFHQWLYH 3D\

        $Q RIILFHU HQWLWOHG WR EDVLF SD\ ³LV DOVR HQWLWOHG WR DYLDWLRQ FDUHHU LQFHQWLYH SD\    IRU WKH

IUHTXHQW DQG UHJXODU SHUIRUPDQFH RI RSHUDWLRQDO RU SURILFLHQF\ IO\LQJ GXW\´                           

86&  DD 7KLV DGGLWLRQDO SD\ LV ³LQWHQGHG WR DWWUDFW DQG UHWDLQ RIILFHUV LQ D PLOLWDU\

DYLDWLRQ FDUHHU´ '2',  *ORVVDU\ 3DUW ,, 'HILQLWLRQV KWWSFLWHVHHU[LVWSVXHGXYLHZ

GRFGRZQORDG"GRL 	UHS UHS	W\SH SGI 6(&1$9,167 $ (QFORVXUH

   KWWSVGRQLGDSVGODPLO'LUHFWLYHV)LQDQFLDO0DQDJHPHQW6HUYLFHV

'LVEXUVLQJ6HUYLFHV$SGI $YLDWLRQ &DUHHU ,QFHQWLYH 3D\ ³$&,3´ LV

³UHVWULFWHG WR UHJXODU DQG UHVHUYH RIILFHUV ZKR KROG RU DUH LQ WUDLQLQJ OHDGLQJ WR DQ DHURQDXWLFDO

UDWLQJ RU GHVLJQDWLRQ DQG ZKR HQJDJH DQG UHPDLQ LQ DYLDWLRQ VHUYLFH RQ D FDUHHU EDVLV´  86&

 DD ³7R EH HQWLWOHG WR FRQWLQXRXV PRQWKO\ LQFHQWLYH SD\ DQ RIILFHU PXVW SHUIRUP WKH

SUHVFULEHG RSHUDWLRQDO IO\LQJ GXWLHV LQFOXGLQJ IOLJKW WUDLQLQJ EXW H[FOXGLQJ SURILFLHQF\ IO\LQJ IRU

 RI WKH ILUVW  DQG  RI WKH ILUVW  \HDUV RI WKH DYLDWLRQ VHUYLFH RI WKH RIILFHU´ Id.  DD

7KH ³VFUHHQLQJ SRLQW DW WKH HQG RI VSHFLILF SHULRGV RI DYLDWLRQ VHUYLFH QRUPDOO\ DW WKH  DQG 




       %RWK SDUWLHV FLWH WR 6(&1$9,167  EXW WKH &RXUW ZDV XQDEOH WR ORFDWH WKDW
LQVWUXFWLRQ 7KH OLQN GHIHQGDQW SURYLGHV LQ LWV EULHI GLUHFWV WKH &RXUW WR WKH PRVW UHFHQW YHUVLRQ
6(&1$9,167 $ ZKLFK ZDV SXEOLVKHG RQ )HEUXDU\   'HI¶V 0RW IRU 6XPP -
>'NW  @ ³'HI¶V 0RW´ 0HP RI 3 	 $ LQ 6XSS RI 'HI¶V 0RW >'NW  @ ³'HI¶V 0HP´
DW  7KLV YHUVLRQ RI WKH LQVWUXFWLRQ GRHV QRW DSSHDU WR GLIIHU IURP WKH SRUWLRQV RI 6(&1$9,167
 FLWHG E\ WKH SDUWLHV
                                                    
\HDU PDUNV XVHG WR GHWHUPLQH HOLJLELOLW\ IRU FRQWLQXRXV $&,3´ LV FDOOHG D ³IOLJKW JDWH´

6(&1$9,167 $ (QFORVXUH   

        7KH 6HFUHWDU\ RI WKH 1DY\ ³PD\ SHUPLW RQ D FDVH E\ FDVH EDVLV DQ RIILFHU WR FRQWLQXH WR

UHFHLYH FRQWLQXRXV PRQWKO\ LQFHQWLYH SD\ GHVSLWH WKH IDLOXUH RI WKH RIILFHU WR SHUIRUP WKH

SUHVFULEHG RSHUDWLRQDO IO\LQJ GXW\ UHTXLUHPHQWV GXULQJ WKH SUHVFULEHG SHULRGV RI WLPH VR ORQJ DV

WKH RIILFHU KDV SHUIRUPHG WKRVH UHTXLUHPHQWV´ IRU DW OHDVW VL[ \HDUV RI DYLDWLRQ VHUYLFH 

86&  DD see also 6(&1$9,167 $  D ³7KH $YLDWLRQ &DUHHU

,PSURYHPHQW $FW RI  DXWKRUL]HG WKH 6HFUHWDU\ RI WKH 1DY\    WR ZDLYH $&,3 IOLJKW JDWH

UHTXLUHPHQWV IRU DYLDWRUV ZKR DUH XQDEOH WR PHHW WKHLU IO\LQJ JDWHV GXH WR UHDVRQV EH\RQG WKHLU

FRQWURO´ 7KLV DFWLRQ LV W\SLFDOO\ FDOOHG D ³IOLJKW JDWH ZDLYHU´ See generally 6(&1$9,167

$

        $Q DYLDWLRQ RIILFHU ZLOO QRW EH HOLJLEOH IRU D IOLJKW JDWH ZDLYHU LI WKH LQGLYLGXDO KDV

³YROXQWDULO\ WXUQ>HG@ GRZQ D IO\LQJ RSSRUWXQLW\ RU HOHFW>HG@ WR PRYH WR D QRQIO\LQJ SRVLWLRQ

ZKLFK ZRXOG SUHFOXGH WKH SRVVLELOLW\ RI PHHWLQJ WKHLU $&,3 UHTXLUHPHQWV´ 6(&1$9,167

$  ED $QG ³>L@LQGLYLGXDOV ZKR KDYH UHFHLYHG D SUHYLRXV >@ IOLJKW JDWH ZDLYHU

DUH JHQHUDOO\ QRW FRQVLGHUHG HOLJLEOH IRU D VHFRQG ZDLYHU H[FHSW LQ H[WUDRUGLQDU\ FLUFXPVWDQFHV´

Id.  EF

        2QFH D UHTXHVW IRU ZDLYHU KDV EHHQ VXEPLWWHG WKH ZDLYHU SDFNDJH LV URXWHG YLD WKH FKDLQ

RIFRPPDQG WR WKH 6HFUHWDU\ RI WKH 1DY\ 6(&1$9,167 $  E 2QFH WKH ZDLYHU

SDFNDJH LV UHFHLYHG E\ WKH $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG 5HVHUYH $IIDLUV ³WKH

IOLJKW JDWH ZDLYHU UHTXHVW SDFNDJH ZLOO EH UHYLHZHG IRU FRQWHQW YDOLGLW\ DQG UDWLRQDOH DQG

IRUZDUGHG WR >WKH 6HFUHWDU\ RI WKH 1DY\@ ZLWK D UHFRPPHQGDWLRQ WR DSSURYH GLVDSSURYH RU WR EH

UHWXUQHG WR 1DY\ RU 0DULQH &RUSV IRU IXUWKHU DFWLRQ´ Id.  E



                                                
,,    3ODLQWLII¶V 1DYDO 6HUYLFH DQG &RQYLFWLRQ

       3ODLQWLII KDV VHUYHG RQ DFWLYH GXW\ LQ WKH 8QLWHG 6WDWHV 0DULQH &RUSV VLQFH KH JUDGXDWHG

IURP WKH 1DYDO $FDGHP\ DQG ZDV FRPPLVVLRQHG DV 6HFRQG /LHXWHQDQW RQ 0D\   6HFRQG

$P &RPSO  ± $IWHU FRPSOHWLQJ KLV EDVLF RIILFHU WUDLQLQJ SODLQWLII ZDV DVVLJQHG WR DWWHQG

1DY\ IOLJKW WUDLQLQJ DQG KH UHFHLYHG KLV 1DYDO $YLDWRU¶V ³:LQJV RI *ROG´ RQ 2FWREHU  

Id.   +H ZDV VXEVHTXHQWO\ DVVLJQHG WR WUDLQ DV DQ $9% +DUULHU SLORW DQG ZDV WKHQ DVVLJQHG

WR D )OHHW 0DULQH )RUFH 6TXDGURQ Id.   )URP $XJXVW  WR 0DUFK  DQG IURP -XO\ 

WR -DQXDU\  SODLQWLII GHSOR\HG ZLWK WKH QG 0DULQH ([SHGLWLRQDU\ 8QLW DQG SDUWLFLSDWHG LQ

DLU FRPEDW RSHUDWLRQV LQFOXGLQJ 2SHUDWLRQV ,UDTL )UHHGRP DQG (QGXULQJ )UHHGRP Id.  

       +RZHYHU RQ 'HFHPEHU   SODLQWLII ZDV FKDUJHG ZLWK FRPPLWWLQJ DJJUDYDWHG VH[XDO

DVVDXOW ZKLOH VHUYLQJ DV D &DSWDLQ LQ WKH 0DULQH &RUSV 6HFRQG $P &RPSO   3ODLQWLII¶V

FRXQVHO VXFFHVVIXOO\ PRYHG IRU VHYHUDQFH RI WKH FKDUJH LQWR WZR VHSDUDWH VSHFLILFDWLRQV ± RQH IRU

DJJUDYDWHG DVVDXOW DQG RQH IRU DJJUDYDWHG VH[XDO DVVDXOW ± DQG RQ 6HSWHPEHU   D PLOLWDU\

SDQHO DFTXLWWHG SODLQWLII RI WKH ILUVW VHYHUHG VSHFLILFDWLRQ RI DJJUDYDWHG DVVDXOW EXW FRQYLFWHG KLP

RI WKH VHFRQG VSHFLILFDWLRQ RI DJJUDYDWHG VH[XDO DVVDXOW Id.  ± 3ODLQWLII ZDV VHQWHQFHG WR

WRWDO IRUIHLWXUH RI SD\ DQG DOORZDQFHV WZR \HDUV FRQILQHPHQW DQG D GLVPLVVDO             Id.  

$GPLQLVWUDWLYH 5HFRUG >'NW  @ ³$5´ 

       3ODLQWLII DSSHDOHG WR WKH DOOPLOLWDU\ RIILFHU 1DY\0DULQH &RUSV &RXUW RI &ULPLQDO

$SSHDOV EXW WKH FRXUW GHQLHG SODLQWLII¶V DSSHDO RQ -DQXDU\   6HFRQG $P &RPSO  

3ODLQWLII WKHQ SHWLWLRQHG IRU D JUDQW RI UHYLHZ ZLWK WKH 8QLWHG 6WDWHV &RXUW RI $SSHDOV IRU WKH

$UPHG )RUFHV ZKLFK WKH FRXUW JUDQWHG Id.  ± 2Q 0DUFK   WKH FRXUW IRXQG WKDW

SODLQWLII¶V FRQYLFWLRQ RI WKH VDPH RIIHQVH IRU ZKLFK WKH FRXUWPDUWLDO KDG DOUHDG\ DFTXLWWHG KLP

YLRODWHG WKH 'RXEOH -HRSDUG\ &ODXVH RI WKH )LIWK $PHQGPHQW Id.   $QG RQ $SULO  



                                                 
WKH FRXUW VHW DVLGH SODLQWLII¶V FRQYLFWLRQ DQG VHQWHQFH DQG GLVPLVVHG WKH VSHFLILFDWLRQ DQG FKDUJH

ZLWK SUHMXGLFH 6HFRQG $P &RPSO   $5  3ODLQWLII ZDV WKHQ RUGHUHG EDFN WR DFWLYH GXW\

IURP LQYROXQWDU\ DSSHOODWH OHDYH WR KLV SUHYLRXV GXW\ VWDWLRQ DW 4XDQWLFR 9LUJLQLD 6HFRQG $P

&RPSO  

,,,   3ODLQWLII¶V &RQVLGHUDWLRQ IRU 3URPRWLRQ

       ,Q $XJXVW  DIWHU SODLQWLII KDG EHHQ FKDUJHG DQG ZKLOH KH ZDV DZDLWLQJ WULDO KH ZDV

VHOHFWHG IRU SURPRWLRQ IURP &DSWDLQ WR 0DMRU 6HFRQG $P &RPSO   $5  %DVHG RQ KLV

OLQHDO VWDQGLQJ KLV SURPRWLRQ ZRXOG KDYH EHHQ HIIHFWLYH RQ 1RYHPEHU   6HFRQG $P

&RPSO   $5 

       2Q 6HSWHPEHU   MXVW D IHZ GD\V EHIRUH SODLQWLII ZDV FRQYLFWHG WKH ) 86

0DULQH &RUSV 0DMRU 3URPRWLRQ 6HOHFWLRQ %RDUG UHFRPPHQGHG SODLQWLII IRU SURPRWLRQ WR 0DMRU

$5 ± +RZHYHU DIWHU WKH YHUGLFW ZDV UHWXUQHG SODLQWLII UHFHLYHG DQ DGYHUVH ILWQHVV UHSRUW

IRU WKH SHULRG RI 0D\   WR 6HSWHPEHU   $5 ±

       7KH &RPPDQGDQW RI WKH 0DULQH &RUSV DSSURYHG DQG IRUZDUGHG WKH ) 86 0DULQH

&RUSV 0DMRU 3URPRWLRQ 6HOHFWLRQ %RDUG 5HSRUW ³) 6HOHFWLRQ %RDUG 5HSRUW´ RQ 2FWREHU 




                                                
 DQG WKH 6HFUHWDU\ RI WKH 1DY\ GLG VR DV ZHOO RQ 'HFHPEHU   $5  ,Q D PHPR

IURP WKH 6HFUHWDU\ RI WKH 1DY\ WR WKH 'HSXW\ 6HFUHWDU\ RI 'HIHQVH RQ 'HFHPEHU   WKH

6HFUHWDU\ RI WKH 1DY\ UHFRPPHQGHG WKDW WKH 'HSXW\ 6HFUHWDU\ RI 'HIHQVH DSSURYH WKH )

6HOHFWLRQ %RDUG 5HSRUW ZKLFK FRQWDLQHG  QDPHV DQG IRUZDUG WKH ³QRPLQDWLRQ VFUROO

FRQWDLQLQJ WKH QDPHV RI  FDSWDLQV ZKRP >KH@ UHFRPPHQG>HG@ IRU SURPRWLRQ WR WKH JUDGH RI

PDMRU´ $5  ,Q WKH PHPR WKH 6HFUHWDU\ RI WKH 1DY\ VSHFLILHG WKDW KH ³ZLWKKHOG IURP WKH

QRPLQDWLRQ VFUROO WKH QDPHV RI ILYH VHOHFWHG RIILFHUV ZKRVH ILOHV DQG UHFRUGV FRQWDLQ>HG@ DGYHUVH

LQIRUPDWLRQ RU SRWHQWLDO DGYHUVH LQIRUPDWLRQ´ $5  3ODLQWLII¶V QDPH ZDV RQH RI WKH ILYH

ZLWKKHOG IURP WKH QRPLQDWLRQ VFUROO $5  

       2Q 'HFHPEHU   WKH 'HSXW\ 6HFUHWDU\ RI 'HIHQVH DSSURYHG WKH ) 6HOHFWLRQ

%RDUG 5HSRUW see $5  DQG IRUZDUGHG WKH QRPLQDWLRQ VFUROO WR WKH 3UHVLGHQW ZLWK D

UHFRPPHQGDWLRQ WR QRPLQDWH WKH  RIILFHUV RQ WKH VFUROO IRU DSSRLQWPHQW WR WKH JUDGH RI 0DMRU



        'HIHQGDQW DVVHUWV WKDW ³>R@Q 2FWREHU      WKH &RPPDQGDQW RI WKH 0DULQH &RUSV
UHFRPPHQGHG WKDW WKH 6HFUHWDU\ ZLWKKROG >S@ODLQWLII¶V QDPH IURP WKH )<  860& 5HJXODU
0DMRU 3URPRWLRQ VFUROO´ 'HI¶V 0HP DW  FLWLQJ $5  $5  LV D ³VXPPDU\ VKHHW IRU WKH
) 86 0DULQH &RUSV 0DMRU 3URPRWLRQ 6HOHFWLRQ %RDUG´ EXW WKHUH LV QR GDWH RQ WKLV GRFXPHQW
DQG QR LQGLFDWLRQ WKDW WKH &RPPDQGDQW RI WKH 0DULQH &RUSV SUHSDUHG LW $OWKRXJK WKH &RXUW
RUGHUHG GHIHQGDQW WR VXSSO\ WKH &RXUW ZLWK D ³FHUWLILHG OLVW RI FRQWHQWV´ RI WKH DGPLQLVWUDWLYH
UHFRUG see 0LQ 2UGHU 0DUFK   GHIHQGDQW¶V LQGH[ LV RI OLWWOH KHOS WR WKH &RXUW LQ
UHVROYLQJ WKLV VRUW RI GLVFUHSDQF\ VLQFH GHIHQGDQW PHUHO\ FKDUDFWHUL]HG $5 ± DV ³)
0DMRU 5HJXODU 3URPRWLRQ 6HOHFWLRQ %RDUG GRFXPHQWV´ ZLWKRXW DQ\ GHVFULSWLRQ RI WKH LQGLYLGXDO
UHFRUGV FRQWDLQHG ZLWKLQ WKRVH SDJHV See $5 ,QGH[ >'NW  @ DW  )URP WKH &RXUW¶V UHYLHZ RI
WKH DGPLQLVWUDWLYH UHFRUG WKH RQO\ UHIHUHQFH WR WKH GDWH 2FWREHU   LV PDGH RQ $5  DQG
WKH &RXUW LQWHUSUHWV WKLV GRFXPHQW DV UHIOHFWLQJ WKH &RPPDQGDQW¶V JHQHUDO approval RI WKH )
6HOHFWLRQ %RDUG 5HSRUW VLQFH KH VLJQHG LW XQGHU WKH SKUDVH ³>I@RUZDUGHG DSSURYDO UHFRPPHQGHG´
See $5  ,W GRHV QRW DSSHDU WKDW SODLQWLII ZDV ZLWKKHOG IURP DQ\ QRPLQDWLRQ VFUROO XQWLO
'HFHPEHU   ZKHQ WKH 6HFUHWDU\ RI WKH 1DY\ VHQW D PHPR WR WKH 'HSXW\ 6HFUHWDU\ RI
'HIHQVH VSHFLILFDOO\ VWDWLQJ WKDW KH ³ZLWKKHOG IURP WKH QRPLQDWLRQ VFUROO WKH QDPHV RI ILYH VHOHFWHG
RIILFHUV´ LQFOXGLQJ SODLQWLII $5   see also $5  DGYLVRU\ RSLQLRQ GHVFULELQJ WKDW WKH
6HFUHWDU\ RI WKH 1DY\¶V PHPR LQIRUPHG WKH 'HSXW\ 6HFUHWDU\ RI 'HIHQVH WKDW SODLQWLII¶V QDPH ZDV
EHLQJ ZLWKKHOG ³IURP WKH VHSDUDWH DQG DWWDFKHG QRPLQDWLRQ VFUROO´ EXW WKDW ³KLV QDPH UHPDLQHG RQ
WKH OLVW RI VHOHFWHG RIILFHUV LGHQWLILHG LQ WKH UHFRUG RI SURFHHGLQJV ZKLFK EHFDPH WKH DSSURYHG
SURPRWLRQ OLVW´
                                                
$5  7KH 3UHVLGHQW WKHQ QRPLQDWHG WKH  RIILFHUV IRU DSSRLQWPHQW WR WKH JUDGH RI 0DMRU DQG

IRUZDUGHG WKH QRPLQDWLRQ VFUROO WR WKH 6HQDWH IRU FRQILUPDWLRQ $5 ±

       2Q 0DUFK   WKH 0DULQH &RUSV VHQW D OHWWHU WR SODLQWLII LQIRUPLQJ KLP WKDW KLV

³SURPRWLRQ >KDG@ EHHQ ZLWKKHOG´ DQG WKDW KH ZDV XQGHU FRQVLGHUDWLRQ IRU UHPRYDO IURP WKH )

0DMRU 3URPRWLRQ /LVW DIWHU D ³UHFRUGV FKHFN UHYHDOHG SRWHQWLDOO\ DGYHUVH LQIRUPDWLRQ FRQFHUQLQJ

>KLV@ FRQYLFWLRQ DW D *HQHUDO &RXUW0DUWLDO´ $5  7KH OHWWHU QRWLILHG SODLQWLII WKDW KH FRXOG

³VXEPLW D UHVSRQVH WR WKH SURPRWLRQ ZLWKKROG´ ZLWKLQ WHQ GD\V RI KLV UHFHLSW RI WKH OHWWHU DQG WKDW

WKH LQIRUPDWLRQ SURYLGHG ³ZLOO DOORZ WKH &RPPDQGDQW RI WKH 0DULQH &RUSV DQG WKH 6HFUHWDU\ RI

WKH 1DY\ WR DVVHVV >KLV@ FDVH EDVHG RQ DOO RI WKH IDFWV DQG FLUFXPVWDQFHV LQFOXGLQJ >KLV@

H[SODQDWLRQ LI DQ\´ $5 ± $Q DFNQRZOHGJHPHQW RI UHFHLSW ZDV LQFOXGHG ZLWK WKH OHWWHU

$5  +RZHYHU SODLQWLII FODLPV KH QHYHU UHFHLYHG WKH OHWWHU 6HFRQG $P &RPSO  ± DQG

WKH 0DULQH &RUSV -XGJH $GYRFDWH 'LYLVLRQ FDQQRW FRQILUP WKDW KH GLG $5  ³:H FDQQRW

KRZHYHU FRQILUP WKDW &DSWDLQ 6WHZDUW HYHU UHFHLYHG WKLV OHWWHU´

       :KLOH SODLQWLII ZDV VWLOO LQFDUFHUDWHG DQG KLV SURPRWLRQ ZDV XQGHU UHYLHZ KH ZDV QRW

FRQVLGHUHG IRU SURPRWLRQ WR 0DMRU E\ WKH ) 86 0DULQH &RUSV 0DMRU 3URPRWLRQ 6HOHFWLRQ

%RDUG WKDW FRQYHQHG LQ $XJXVW  $5  see  86&  G

       $V QRWHG DERYH SODLQWLII¶V FRQYLFWLRQ ZDV VHW DVLGH LQ $SULO RI  $5  6HFRQG $P

&RPSO  

       2Q $XJXVW   SODLQWLII ZDV FRQVLGHUHG E\ WKH )<  7UDQVLWLRQ&RQYHUVLRQ %RDUG

ZKLFK LGHQWLILHV SLORWV ZKR FXUUHQWO\ IO\ WKH +DUULHU -HW WR WUDQVLWLRQ WR IO\LQJ WKH -RLQW 6WULNH

)LJKWHU EXW KH ZDV QRW VHOHFWHG See $5 ± 0&2 . KWWSZZZPDULQHVPLO3RUW

DOV3XEOLFDWLRQV0&2.SGI"YHU 




                                                
       2Q $XJXVW   SODLQWLII UHFHLYHG D OHWWHU IURP WKH &RPPDQGDQW RI WKH 0DULQH &RUSV

LQIRUPLQJ KLP WKDW KLV QDPH KDG EHHQ UHPRYHG IURP WKH ) 0DMRU 3URPRWLRQ /LVW ³E\ RSHUDWLRQ

RI ODZ´ $5  see  86&  F 7KH OHWWHU DOVR VWDWHG WKDW EHFDXVH KH ZDV EHLQJ

UHPRYHG IURP WKH ) 0DMRU 3URPRWLRQ /LVW KH ZDV ³IXOO\ HOLJLEOH IRU VHOHFWLRQ E\ WKH )

0DMRU 3URPRWLRQ 6HOHFWLRQ %RDUG´ DQG WKDW LI KH ZDV ³UHFRPPHQGHG IRU SURPRWLRQ E\ WKH QH[W

VHOHFWLRQ ERDUG´ DQG XOWLPDWHO\ SURPRWHG KH FRXOG ³UHTXHVW WKDW WKH 6HFUHWDU\ RI WKH 1DY\ JUDQW

>KLP@ WKH VDPH GDWH RI UDQN DQG HIIHFWLYH GDWH RQ WKH DFWLYHGXW\ OLVW DV >KH@ ZRXOG KDYH KDG LI

>KLV@ QDPH KDG QRW EHHQ UHPRYHG IURP WKH ) 0DMRU 3URPRWLRQ /LVW´ $5 ± +RZHYHU

WKH OHWWHU DOVR ZDUQHG WKDW LI SODLQWLII ZDV QRW UHFRPPHQGHG IRU SURPRWLRQ E\ WKH ) 0DMRU

3URPRWLRQ 6HOHFWLRQ %RDUG KH ZRXOG EH ³FRQVLGHUHG WR KDYH WZLFH IDLOHG VHOHFWLRQ IRU SURPRWLRQ´

id. DW  ZKLFK ZRXOG SXW SODLQWLII DW ULVN RI GLVFKDUJH See  86&  

       3ODLQWLII ZDV FRQVLGHUHG IRU SURPRWLRQ WR 0DMRU E\ WKH ) 86 0DULQH &RUSV 0DMRU

3URPRWLRQ 6HOHFWLRQ %RDUG RQ $XJXVW   EXW KH ZDV QRW VHOHFWHG IRU SURPRWLRQ See $5

  2Q -DQXDU\   SODLQWLII UHFHLYHG D OHWWHU IURP WKH &RPPDQGDQW RI WKH 0DULQH

&RUSV LQIRUPLQJ SODLQWLII WKDW EHFDXVH KH ³WZLFH IDLOHG VHOHFWLRQ WR WKH QH[W KLJKHU JUDGH´ KH PXVW

EH ³VHSDUDWHG´ IURP WKH 0DULQH &RUSV QR ODWHU WKDQ -XO\   $5   86&  D




       (YHQ WKRXJK SODLQWLII¶V QDPH ZDV UHPRYHG IURP WKH ) 0DMRU 3URPRWLRQ /LVW KLV QDPH
ZDV QRW IRUZDUGHG WR WKH ) 86 0DULQH &RUSV 0DMRU 3URPRWLRQ 6HOHFWLRQ %RDUG KHOG LQ
$XJXVW  GXH WR DQ DGPLQLVWUDWLYH HUURU $5  8SRQ GLVFRYHU\ RI WKLV HUURU WKH
&RPPDQGDQW RI WKH 0DULQH &RUS JUDQWHG SODLQWLII D ) 86 0DULQH &RUSV 0DMRU 6SHFLDO
6HOHFWLRQ %RDUG ³66%´ DV UHOLHI $5 

     7KLV VDQFWLRQ ZDV ODWHU HOLPLQDWHG DQG SODLQWLII KDV QHYHU EHHQ IRUFHG WR VHSDUDWH IURP WKH
0DULQH &RUSV

                                                
       $IWHU WKH DGYHUVH ILWQHVV UHSRUW GRFXPHQWLQJ SODLQWLII¶V FRQYLFWLRQ ZDV UHPRYHG IURP KLV

UHFRUG SODLQWLII ZDV FRQVLGHUHG IRU SURPRWLRQ WR 0DMRU E\ WKH ) 86 0DULQH &RUSV 0DMRU

3URPRWLRQ 6HOHFWLRQ %RDUG FRQYHQHG LQ $XJXVW  See $5 ± %XW KH ZDV QRW VHOHFWHG

IRU SURPRWLRQ $5 ± $V D UHVXOW SODLQWLII ZDV QRWLILHG RQ 0DUFK   WKDW KH IDFHG

PDQGDWRU\ VHSDUDWLRQ DV RI -XO\   $5 ±

       ,Q $XJXVW  SODLQWLII ZDV FRQVLGHUHG IRU SURPRWLRQ E\ WKH ) 86 0DULQH &RUSV

0DMRU 6HOHFWLRQ 3URPRWLRQ %RDUG EXW KH ZDV DJDLQ QRW VHOHFWHG IRU SURPRWLRQ $5 ±

,9    3ODLQWLII¶V 5HTXHVWV IRU $GPLQLVWUDWLYH $FWLRQ

       $       )LUVW 5HTXHVW WR WKH %RDUG

       2Q -XQH   SODLQWLII ILOHG DQ $SSOLFDWLRQ IRU &RUUHFWLRQ RI 0LOLWDU\ 5HFRUG ZLWK WKH

%RDUG XQGHU  86&   $5  6HFRQG $P &RPSO   ,Q WKDW ILOLQJ VXSSOHPHQWHG

E\ WKUHH DGGLWLRQDO VXEPLVVLRQV SODLQWLII UHTXHVWHG WKDW WKH %RDUG WDNH WKH IROORZLQJ DFWLRQV

            x   5HPRYH D SHUIRUPDQFH HYDOXDWLRQ FRYHULQJ WKH SHULRG RI 0D\   WR 6HSWHPEHU
                  WKDW UHSRUWHG WKH FRQYLFWLRQ IURP KLV RIILFLDO UHFRUG
            x   5HPRYH DOO RWKHU GRFXPHQWV UHIOHFWLQJ SODLQWLII¶V FRQYLFWLRQ E\ JHQHUDO FRXUW
                PDUWLDO




       ,Q D OHWWHU GDWHG 2FWREHU   WKH 0DULQH &RUSV LQIRUPHG SODLQWLII WKDW KLV DGYHUVH
ILWQHVV UHSRUW WKDW GRFXPHQWHG KLV JHQHUDO FRXUWPDUWLDO FRQYLFWLRQ KDG EHHQ UHPRYHG IURP KLV
QDYDO UHFRUG $5  $ PHPRUDQGXP ZDV LQVHUWHG LQ LWV SODFH VWDWLQJ WKDW WKH UHSRUW KDG EHHQ
UHPRYHG E\ WKH &RPPDQGDQW RI WKH 0DULQH &RUSV WKH UHSRUW FRXOG QRW EH PDGH DYDLODEOH WR
VHOHFWLRQ ERDUGV DQG ERDUGV FRXOG QRW GUDZ DQ\ LQIHUHQFH DV WR WKH QDWXUH RI WKH UHSRUW RU WKH HYHQW
WKDW PD\ KDYH SUHFLSLWDWHG LW $5  $V GLVFXVVHG LQ PRUH GHWDLO ODWHU LQ WKLV RSLQLRQ WKH
%RDUG XOWLPDWHO\ FRQFOXGHG WKDW LW ZDV DSSURSULDWH WR LQFOXGH WKLV PHPRUDQGXP RU ³ILOOHU´ LQ
SODLQWLII¶V QDYDO UHFRUG $5 

        3ODLQWLII ILOHG WKH ILUVW VXSSOHPHQW WR KLV DSSOLFDWLRQ RQ -XQH   $5  +H ILOHG
D VHFRQG VXSSOHPHQW RQ 2FWREHU   $5 ± $QG RQ )HEUXDU\   SODLQWLII
ILOHG D WKLUG VXSSOHPHQW WR WKH DSSOLFDWLRQ $5 ± 3ODLQWLII DOVR ILOHG DQ DGGLWLRQDO UHTXHVW
WR WKH 6HFUHWDU\ RI WKH 1DY\ RQ $SULO   DVNLQJ WR EH UHLQVWDWHG RQ WKH ) 0DMRU
3URPRWLRQ /LVW RU WR UHFHLYH DQ ) 6SHFLDO 6HOHFWLRQ %RDUG ³66%´ $5 ±
                                                 
           x   3ODFH DQ DGPLQLVWUDWLYH ILOOHU LQ WKH UHFRUG GLUHFWLQJ WKDW DQ\ SURPRWLRQ ERDUG QRW
               FRQVLGHU RU GUDZ DQ\ DGYHUVH LQIHUHQFH IURP WKH JDS LQ SODLQWLII¶V RIILFLDO UHFRUG
               IURP 0D\   WR 6HSWHPEHU  
           x   'LUHFW WKDW QR LQIRUPDWLRQ DERXW HYHQWV OHDGLQJ WR SODLQWLII¶V WULDO FRQYLFWLRQ DQG
               VXFFHVVIXO DSSHDO EH UHSRUWHG WR DQ\ DJHQF\ RU 'HSDUWPHQW RI 'HIHQVH SHUVRQQHO
               IRU WKH SXUSRVH RI FDOOLQJ LQWR TXHVWLRQ KLV ILWQHVV IRU IXWXUH DSSRLQWPHQWV
           x   'LUHFW WKDW WKH '1$ VDPSOH REWDLQHG DV D UHVXOW RI WKH FRQYLFWLRQ DQG DQ\ W\SLQJ
               RI WKH VDPSOH EH GHVWUR\HG DQG H[SXQJHG IURP WKH &RPELQHG '1$ ,QGH[ 6\VWHP
           x   5HLQVWDWH SODLQWLII WR WKH ) 0DMRU 3URPRWLRQ /LVW RU DOWHUQDWLYHO\ JUDQW
               SODLQWLII 6SHFLDO 6HOHFWLRQ %RDUG ³66%´ FRQVLGHUDWLRQ IRU WKH )<  0DMRU
               6HOHFWLRQ %RDUG DQG LI QHFHVVDU\ WKH )<  0DMRU 6HOHFWLRQ %RDUG
           x   5HPRYH SODLQWLII¶V GHHPHG IDLOXUHRIVHOHFWLRQ E\ WKH )<  0DMRU 6HOHFWLRQ
               %RDUG DQG KLV IDLOXUHRIVHOHFWLRQ E\ WKH )<  0DMRU 6HOHFWLRQ %RDUG IURP KLV
               QDYDO UHFRUG
           x   6HW DVLGH DQ\ DFWLRQ WR UHPRYH SODLQWLII IURP DFWLYH GXW\ RQ -XO\   EDVHG RQ
               WKH IDLOXUHV RI VHOHFWLRQ E\ WKH )<  DQG )<  0DMRU 6HOHFWLRQ %RDUGV
           x   5HPRYH SODLQWLII¶V IDLOXUHRIVHOHFWLRQ E\ WKH )<  7UDQVLWLRQ&RQYHUVLRQ
               %RDUG ³7&%´ IRU ) WUDQVLWLRQ IURP WKH UHFRUG DQG JUDQW KLP UHFRQVLGHUDWLRQ
               E\ WKH ) 7UDQVLWLRQ&RQYHUVLRQ %RDUG ZLWK D FRUUHFWHG UHFRUG
           x   $GMXVW SODLQWLII¶V OHDYH EDODQFH IRU OHDYH ORVW DV D UHVXOW RI SODLQWLII¶V FRQYLFWLRQ
               DQG
           x   $ZDUG SODLQWLII PRYLQJ H[SHQVHV LQFXUUHG DV D UHVXOW RI KLV LQFDUFHUDWLRQ DQG UHWXUQ
               WR DFWLYH GXW\

$5 ± see 6HFRQG $P &RPSO  

       :KLOH SODLQWLII¶V DSSOLFDWLRQ ZDV SHQGLQJ WKH 0DULQH &RUSV -XGJH $GYRFDWH 'LYLVLRQ

VXEPLWWHG DQ DGYLVRU\ RSLQLRQ WR WKH %RDUG See $5 ± ,W DGYLVHG WKH %RDUG WKDW LQ LWV

YLHZ SODLQWLII ZDV HQWLWOHG WR WKH IROORZLQJ UHOLHI

           x   7KH DGYHUVH ILWQHVV UHSRUW FRYHULQJ WKH SHULRG RI 0D\   WR 6HSWHPEHU 
                VKRXOG EH UHPRYHG IURP SODLQWLII¶V UHFRUG DQG D PHPRUDQGXP DGGUHVVLQJ WKH
               JDS LQ SODLQWLII¶V UHFRUG VKRXOG EH LQVHUWHG LQ LWV VWHDG
           x   7KH IDLOXUHRIVHOHFWLRQ E\ WKH )<  DQG )<  3URPRWLRQ 6HOHFWLRQ %RDUGV
               VKRXOG EH UHPRYHG IURP SODLQWLII¶V QDYDO UHFRUG
           x   3ODLQWLII VKRXOG EH FRQVLGHUHG IRU SURPRWLRQ E\ D 6SHFLDO 6HOHFWLRQ %RDUG ³66%´
               IRU )<  DQG )<  LI QHFHVVDU\




                                                  
            x   7KH IDLOXUH RI VHOHFWLRQ E\ WKH )<  7UDQVLWLRQ&RQYHUVLRQ %RDUG ³7&%´
                VKRXOG EH UHPRYHG IURP SODLQWLII¶V QDYDO UHFRUG DQG 7&% VKRXOG EH GLUHFWHG WR
                UHFRQVLGHU SODLQWLII RQFH KLV UHFRUG LV FRUUHFWHG
            x   3ODLQWLII VKRXOG QRW EH GLVFKDUJHG E\ UHDVRQ RI KDYLQJ WZLFH IDLOHG IRU SURPRWLRQ
                DV D UHVXOW RI WKH )<  DQG )<  0DMRU 6HOHFWLRQ %RDUGV
            x   $OO LQIRUPDWLRQ UHJDUGLQJ WKH HYHQWV OHDGLQJ WR SODLQWLII¶V WULDO FRQYLFWLRQ DQG
                DSSHDO EH UHPRYHG IURP KLV UHFRUG
            x   3ODLQWLII VKRXOG EH UHLPEXUVHG IRU WKH PRYLQJ H[SHQVHV KH LQFXUUHG DV D UHVXOW RI
                KLV VHQWHQFH LI SODLQWLII SURGXFHV UHFHLSWV HYLGHQFLQJ VXFK H[SHQVHV

See $5 ± $5 ±

       %       7KH %RDUG¶V 0D\   'HFLVLRQ

       2Q 0D\   WKH %RDUG LVVXHG LWV GHFLVLRQ RQ SODLQWLII¶V SHQGLQJ DSSOLFDWLRQ $5

± ,W IRXQG WKDW SODLQWLII VKRXOG QRW EH ³UHLQVWDWHG WR WKH )<  0DMRU 3URPRWLRQ /LVW´

EHFDXVH ³WKH XQGHUO\LQJ HYLGHQFH RI PLVFRQGXFW LQ >SODLQWLII¶V@ FDVH DW OHDVW UDLVHV D TXHVWLRQ DERXW

KLV ILWQHVV IRU SURPRWLRQ´ $5  6LPLODUO\ WKH %RDUG FRQFOXGHG WKDW SODLQWLII¶V ³GHHPHG

IDLOXUH RI VHOHFWLRQ E\ WKH )<  0DMRU 6HOHFWLRQ %RDUG VKRXOG VWDQG´ WKDW ³KH ZDV ³SURSHUO\

UHPRYHG IURP WKH SURPRWLRQ OLVW E\ RSHUDWLRQ RI ODZ´ DQG WKDW ³KLV UHPRYDO FRQVWLWXWHV D IDLOXUH

RI VHOHFWLRQ´ $5  $QG WKH %RDUG FRQFOXGHG WKDW ³WKH DGPLQLVWUDWLYH ILOOHU PHPRUDQGXP´

WKDW KDG EHHQ ³ILOHG LQ SODFH RI WKH UHPRYHG ILWQHVV UHSRUW´ GLG QRW QHHG WR EH DPHQGHG EHFDXVH LW

DGHTXDWHO\ ILOOHG WKH JDS LQ SODLQWLII¶V ILWQHVV UHFRUG $5 




      $OWKRXJK QRW H[SOLFLWO\ DGGUHVVHG LQ WKH )HEUXDU\   DGYLVRU\ RSLQLRQ $5 ±
 WKH 0DULQH &RUSV -XGJH $GYRFDWH 'LYLVLRQ FODULILHG WKDW LW KDG ³QR REMHFWLRQ´ WR WKH RUGHU
SODLQWLII UHTXHVWHG WKDW QR LQIRUPDWLRQ DERXW WKH HYHQWV OHDGLQJ WR KLV WULDO FRQYLFWLRQ DQG DSSHDO
EH UHSRUWHG WR DQ\ DJHQF\ RU 'HSDUWPHQW RI 'HIHQVH SHUVRQQHO IRU WKH SXUSRVH RI FDOOLQJ LQWR
TXHVWLRQ SODLQWLII¶V ILWQHVV IRU IXWXUH DSSRLQWPHQWV $5 ± see also $5  +RZHYHU WKH
-XGJH $GYRFDWH 'LYLVLRQ DOVR QRWHG WKDW VXFK DQ RUGHU ZRXOG EH XQQHFHVVDU\ DV WKH -XGJH
$GYRFDWH 'LYLVLRQ ³ZLOO QRW UHSRUW WKH DOOHJDWLRQV DV DGYHUVH PDWWHUV EHFDXVH WKH FRXUW GHFLVLRQ
FDXVHG WKH >2IILFHUV 'LVFLSOLQDU\ 1RWHERRN@ WR UHIOHFW WKDW WKH DOOHJDWLRQV ZHUH XQVXEVWDQWLDWHG´
$5 
                                                 
       %XW WKH %RDUG GLG ILQG ³DQ LQMXVWLFH ZDUUDQWLQJ SDUWLDO UHOLHI´ $5  DQG LW UHFRPPHQGHG

WKH IROORZLQJ FRUUHFWLYH DFWLRQ

           x   3ODLQWLII¶V QDYDO UHFRUG VKRXOG EH FRUUHFWHG E\ UHPRYLQJ WKH IDLOXUHRIVHOHFWLRQ
               E\ WKH )<  0DMRU 6HOHFWLRQ %RDUG
           x   $Q\ GLVFKDUJH RU RWKHU DFWLRQ EDVHG RQ SODLQWLII¶V IDLOXUHRIVHOHFWLRQ E\ WKH )<
                0DMRU 6HOHFWLRQ %RDUG EH FDQFHOOHG DQG LI QHFHVVDU\ DQ\ UHODWHG
               GRFXPHQWDWLRQ EH UHPRYHG IURP KLV UHFRUG
           x   3ODLQWLII VKRXOG EH JUDQWHG 6SHFLDO 6HOHFWLRQ %RDUG ³66%´ FRQVLGHUDWLRQ IRU WKH
               )<  0DMRU 6HOHFWLRQ %RDUG DQG LI QHFHVVDU\ WKH )<  0DMRU 6HOHFWLRQ
               %RDUG
           x   7KH &RPPDQGDQW RI WKH 0DULQH &RUSV OHWWHU GDWHG $XJXVW   VKRXOG EH
               PRGLILHG WR UHPRYH WKH ODQJXDJH ³EHFDXVH DW WKH WLPH \RX ZHUH LQFDUFHUDWHG DQG
               KDG ORVW \RXU PLOLWDU\ VWDWXV´
           x   1R LQIRUPDWLRQ DERXW WKH HYHQWV OHDGLQJ WR SODLQWLII¶V WULDO FRQYLFWLRQ RU
               VXFFHVVIXO DSSHDO VKRXOG EH UHSRUWHG WR DQ\ DJHQF\ RU 'HSDUWPHQW RI 'HIHQVH
               SHUVRQQHO IRU WKH SXUSRVH RI FDOOLQJ LQWR TXHVWLRQ KLV ILWQHVV IRU IXWXUH
               DSSRLQWPHQWV
           x   3ODLQWLII¶V QDYDO UHFRUG VKRXOG EH FRUUHFWHG E\ UHPRYLQJ KLV IDLOXUHRIVHOHFWLRQ
               E\ WKH )<  7UDQVLWLRQ&RQYHUVLRQ %RDUG ³7&%´ IRU ) WUDQVLWLRQ DQG KH
               VKRXOG EH JUDQWHG UHFRQVLGHUDWLRQ IRU WKH ) 7&% ZLWK D FRUUHFWHG UHFRUG
           x   $Q\ PDWHULDO RU HQWULHV LQFRQVLVWHQW ZLWK RU UHODWLQJ WR WKH %RDUG¶V
               UHFRPPHQGDWLRQ VKRXOG EH FRUUHFWHG UHPRYHG RU H[SXQJHG IURP SODLQWLII¶V
               UHFRUG DQG QR VXFK HQWULHV RU PDWHULDO VKRXOG EH DGGHG WR WKH UHFRUG LQ WKH IXWXUH
           x   $Q\ PDWHULDOV UHPRYHG IURP SODLQWLII¶V QDYDO UHFRUG VKRXOG EH UHWXUQHG WR WKH
               %RDUG WR EH UHWDLQHG LQ D FRQILGHQWLDO ILOH

$5 ± 7KH UHPDLQGHU RI SODLQWLII¶V UHTXHVWV ZHUH GHQLHG $5 




     ,Q LWV GHFLVLRQ WKH %RDUG UHFRJQL]HG WKDW LI FXUUHQW SROLF\ UHPDLQV WKH VDPH ³LW ZRXOG EH
XQQHFHVVDU\ WR GLUHFW WKDW QR LQIRUPDWLRQ DERXW >SODLQWLII¶V@ FRXUWPDUWLDO EH UHSRUWHG IRU WKH
SXUSRVH RI FDOOLQJ LQWR TXHVWLRQ KLV ILWQHVV IRU IXWXUH DSSRLQWPHQWV´ $5  +RZHYHU WKH %RDUG
GHFLGHG WKDW ³VXFK GLUHFWLRQ LV ZDUUDQWHG´ EHFDXVH ³LW LV SRVVLEOH WKDW WKLV SROLF\ FRXOG FKDQJH´
$5 


                                                
       &      3ODLQWLII¶V 5HTXHVW IRU :DLYHU RI WKH 0RQWKV RI 2SHUDWLRQDO )O\LQJ
               5HTXLUHPHQW IRU $YLDWLRQ &DUHHU ,QFHQWLYH 3D\

       2Q -DQXDU\   SODLQWLII UHTXHVWHG D ZDLYHU RI WKH PRQWKV RI IO\LQJ UHTXLUHPHQW

QHFHVVDU\ WR DFKLHYH WKH ³*DWH  IOLJKW JDWH´ DQG UHWDLQ KLV $YLDWLRQ &DUHHU ,QFHQWLYH 3D\ $5

± ,Q KLV UHTXHVW SODLQWLII SURYLGHG D VXPPDU\ RI IOLJKW GDWD UHIOHFWLQJ D WRWDO RI  PRQWKV

RI IO\LQJ RXW RI WKH UHTXLUHG  $5  +H H[SODLQHG WKDW KH KDG EHHQ XQDEOH WR SHUIRUP KLV

PLOLWDU\ GXWLHV GXH WR FRXUW DFWLRQ WKDW ZDV XOWLPDWHO\ VHW DVLGH EHFDXVH RI D YLRODWLRQ RI KLV

&RQVWLWXWLRQDO ULJKWV DQG DVVHUWHG WKDW ³DQ REMHFWLYH SHUVRQ´ ZRXOG FRQFOXGH WKDW ³LQ WKH

LQWHUYHQLQJ  \HDUV VLQFH >WKH@ FRXUW DFWLRQ EHJDQ >KH@ ZRXOG KDYH EHHQ DEOH WR DFFXPXODWH WKH 

PRQWKV RI IO\LQJ GXW\ UHTXLUHG´ WR UHDFK *DWH  $5 

       7KH 0DULQH &RUSV HQGRUVHG SODLQWLII¶V UHTXHVW IRU D ZDLYHU See $5 ± $QG RQ

)HEUXDU\   WKH 'HSXW\ &RPPDQGDQW IRU 0DQSRZHU DQG 5HVHUYH $IIDLUV VHQW DQ $FWLRQ

0HPR WR WKH 6HFUHWDU\ RI WKH 1DY\ WKURXJK WKH $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG

5HVHUYH $IIDLUV ³VWURQJO\ UHFRPPHQG>LQJ@ DSSURYDO´ $5 

       2Q $SULO   WKH $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG 5HVHUYH $IIDLUV

VHQW DQ $FWLRQ 0HPR WR WKH 6HFUHWDU\ RI WKH 1DY\ UHTXHVWLQJ WKDW WKH 6HFUHWDU\ GLVDSSURYH

SODLQWLII¶V IOLJKW JDWH ZDLYHU $5 ± $5 ± 7KH $VVLVWDQW 6HFUHWDU\ FRQILUPHG WKDW

SODLQWLII PHW WKH ZDLYHU HOLJLELOLW\ FULWHULD EXW KH REVHUYHG WKDW D UHYLHZ RI WKH ILOH LQGLFDWHG WKDW




      7KH &RXUW QRWHV WKDW D VHFRQG YHUVLRQ RI SODLQWLII¶V ZDLYHU UHTXHVW DSSHDUV DW $5 
DQG VHHPV WR EH VOLJKWO\ GLIIHUHQW ,Q WKDW YHUVLRQ SODLQWLII¶V WRWDO PRQWKV RI IO\LQJ LV OLVWHG DV 
PRQWKV See $5  2WKHU GRFXPHQWV LQ WKH UHFRUG DOWHUQDWH EHWZHHQ  DQG  PRQWKV See
$5  VWDWLQJ WKDW SODLQWLII KDG PHW  RI WKH UHTXLUHG  PRQWKV RI IO\LQJ DQG PLVVHG WKH
UHTXLUHPHQW E\  PRQWKV $5  REVHUYLQJ WKDW SODLQWLII KDV  PRQWKV RI IO\LQJ RQ KLV
UHFRUG +RZHYHU ZKHWKHU WKH DFFXUDWH QXPEHU LV  RU  PRQWKV LV QRW EHIRUH WKH &RXUW QRU
GRHV LW LQIOXHQFH WKH &RXUW¶V GHFLVLRQ
                                                  
SODLQWLII ZDV VHW WR EH GLVFKDUJHG DV RI -XO\   GXH WR IDLOXUHRIVHOHFWLRQ E\ WKH ) DQG

) 86 0DULQH &RUSV 0DMRU 3URPRWLRQ 6HOHFWLRQ %RDUGV $5  $5 

       2Q $SULO   WKH 6HFUHWDU\ RI WKH 1DY\ GLVDSSURYHG RI SODLQWLII¶V UHTXHVW IRU D IOLJKW

JDWH ZDLYHU $5  $5 

       '       6HFRQG 5HTXHVW WR WKH %RDUG

       2Q $SULO   SODLQWLII ILOHG D VHFRQG $SSOLFDWLRQ IRU &RUUHFWLRQ RI 0LOLWDU\ 5HFRUG

VHHNLQJ UHPRYDO RI WKH ) IDLOXUHRIVHOHFWLRQ DQG UHVFLVVLRQ RI KLV XSFRPLQJ -XO\  

GLVFKDUJH EDVHG RQ WKH WZR IDLOXUHVRIVHOHFWLRQ $5 ± +H DOVR VRXJKW D ) 6SHFLDO

6HOHFWLRQ %RDUG ³66%´ $5 ±

       7KH %RDUG JUDQWHG SODLQWLII¶V UHTXHVWHG UHOLHI RQ -XQH   $5 ± ,W REVHUYHG

WKDW SODLQWLII ZDV FRQVLGHUHG E\ WKH ) 86 0DULQH &RUSV 0DMRU 3URPRWLRQ 6HOHFWLRQ %RDUG

ZLWK D UHFRUG ³WKDW KDG EHHQ FRUUHFWHG WR UHPRYH WKH GHURJDWRU\ LQIRUPDWLRQ´ UHJDUGLQJ KLV FRXUW

PDUWLDO FRQYLFWLRQ EXW WKDW KLV UHFRUG ³GLG QRW LQFOXGH DQ\ FODULILFDWLRQ WKDW KH KDG QRW IDLOHG RI

VHOHFWLRQ E\ WKH )<   RU  0DMRU 6HOHFWLRQ %RDUG´ $5  7KHUHIRUH WKH 6HOHFWLRQ

%RDUG GLG QRW KDYH DQ\ LQIRUPDWLRQ EHIRUH LW H[SODLQLQJ WKH GLIIHUHQFH EHWZHHQ SODLQWLII¶V VHQLRULW\

DQG WKH UHPDLQLQJ RIILFHU SRSXODWLRQ OHDGLQJ WR WKH ³ORJLFDO LPSOLFDWLRQ´ WKDW KH ZDV ³SDVVHG RYHU

IRU SURPRWLRQ HYHU\ \HDU VLQFH WKH )<  ERDUG´ $5 

       7KH %RDUG UHFRPPHQGHG WKDW

            x   3ODLQWLII¶V QDYDO UHFRUG VKRXOG EH FRUUHFWHG E\ UHPRYLQJ KLV IDLOXUHRIVHOHFWLRQ E\
                WKH )<  0DMRU 6HOHFWLRQ %RDUG
            x   $Q\ GLVFKDUJH RU RWKHU DFWLRQ EDVHG LQ DQ\ ZD\ RQ SODLQWLII¶V IDLOXUHRIVHOHFWLRQ
                E\ WKH )<  0DMRU 6HOHFWLRQ %RDUG VKRXOG EH FDQFHOOHG DQG LI QHFHVVDU\ WKDW
                UHODWHG GRFXPHQWDWLRQ EH UHPRYHG IURP KLV UHFRUG
            x   7KH UHFRUG VKRXOG EH FRUUHFWHG E\ WKH LQVHUWLRQ RI D PHPRUDQGXP LQGLFDWLQJ WKDW
                SODLQWLII GLG QRW IDLORIVHOHFWLRQ E\ WKH )<   RU  0DMRU 6HOHFWLRQ
                %RDUG



                                                 
            x   $Q\ PDWHULDO RU HQWULHV LQFRQVLVWHQW ZLWK RU UHODWLQJ WR WKH %RDUG¶V UHFRPPHQGDWLRQ
                VKRXOG EH FRUUHFWHG UHPRYHG RU H[SXQJHG IURP SODLQWLII¶V UHFRUG DQG WKDW QR VXFK
                HQWULHV RU PDWHULDO VKRXOG EH DGGHG WR WKH UHFRUG LQ WKH IXWXUH
            x   $Q\ PDWHULDO UHPRYHG IURP SODLQWLII¶V QDYDO UHFRUG VKRXOG EH UHWXUQHG WR WKH %RDUG
                WR EH UHWDLQHG LQ D FRQILGHQWLDO ILOH

$5 ± 7KH %RDUG DOVR IRXQG WKDW SODLQWLII KDG QRW H[KDXVWHG KLV DGPLQLVWUDWLYH UHPHGLHV

UHJDUGLQJ KLV UHTXHVW IRU 66% FRQVLGHUDWLRQ IRU WKH )<  0DMRU 6HOHFWLRQ %RDUG DQG LW

LQVWUXFWHG SODLQWLII WR DSSO\ WR WKH 6HFUHWDU\ RI WKH 1DY\ IRU DQ )<  66% $5 

       (       3ODLQWLII¶V 5HTXHVW IRU 5HFRQVLGHUDWLRQ RI WKH %RDUG¶V 0D\   'HFLVLRQ

       2Q -XQH   ZKLOH SODLQWLII¶V VHFRQG DSSOLFDWLRQ ZDV SHQGLQJ EHIRUH WKH %RDUG

SODLQWLII DVNHG WKH ([HFXWLYH 'LUHFWRU RI WKH %RDUG WR UHFRQVLGHU WKH %RDUG¶V 0D\  

GHFLVLRQ $5 ±  &)5   6SHFLILFDOO\ SODLQWLII UHQHZHG KLV UHTXHVW WKDW WKH IDLOXUH

RIVHOHFWLRQ RQ WKH ) 86 0DULQH &RUSV 0DMRU 3URPRWLRQ 6HOHFWLRQ %RDUG EH UHPRYHG IURP

KLV UHFRUG EHFDXVH LW ZDV EDVHG RQ WKH LPSURSHU FRQFOXVLRQ WKDW SODLQWLII¶V QDPH ZDV RQ D

SURPRWLRQ OLVW DQG UHPRYHG IURP WKDW OLVW E\ ³RSHUDWLRQ RI ODZ´ SXUVXDQW WR  86&   DQG

DUJXHG IRU DQ )<  UDWKHU WKDQ DQ )<  66% $5 ± 3ODLQWLII VXEPLWWHG WZR

VXSSOHPHQWV WR WKH UHTXHVW IRU UHFRQVLGHUDWLRQ RQ -XO\  DQG   $5 ± $5 ±

       )       $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG 5HVHUYH $IIDLUV 5HYHUVHV
                %RDUG¶V 0D\   'HFLVLRQ 5HJDUGLQJ 5HPRYDO RI 3ODLQWLII¶V )
                )DLOXUHRI6HOHFWLRQ

       7KH %RDUG LV DXWKRUL]HG WR WDNH ILQDO FRUUHFWLYH DFWLRQ RQ EHKDOI RI WKH 6HFUHWDU\ H[FHSW LQ

FHUWDLQ VLWXDWLRQV VXFK DV ZKHQ ³>F@RPPHQWV E\ SURSHU QDYDO DXWKRULW\ DUH LQFRQVLVWHQW ZLWK WKH

%RDUG¶V UHFRPPHQGDWLRQ´  &)5  HL 6(&1$9,167   HD

KWWSQDY\EPUFRPVWXG\PDWHULDOVHFQDYLQVWSGI            ,Q WKDW VFHQDULR ³>W@KH

UHFRUG RI SURFHHGLQJV    ZLOO EH IRUZDUGHG WR WKH 6HFUHWDU\ ZKR ZLOO GLUHFW VXFK DFWLRQ DV KH RU

VKH GHWHUPLQHV WR EH DSSURSULDWH´  &)5  D 2Q 6HSWHPEHU   WKH $VVLVWDQW


                                                
6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG 5HVHUYH $IIDLUV FRQFOXGHG WKDW WKH %RDUG¶V 0D\  

GHFLVLRQ ZDV ³FRQWUDU\ WR DQ DGYLVRU\ RSLQLRQ´ DQG VR LW VKRXOG KDYH EHHQ ³UHIHUUHG WR >KLP@ IRU D

ILQDO GHFLVLRQ´ $5  see  &)5  H±D

       3XUVXDQW WR KLV GHOHJDWHG DXWKRULW\ DQG WKH JHQHUDO DXWKRULW\ XQGHU  86&   WKH

$VVLVWDQW 6HFUHWDU\ GHFLGHG WR DSSURYH WKH %RDUG¶V ³ILQGLQJV FRQFOXVLRQV DQG UHFRPPHQGDWLRQV

H[FHSW WKDW >KH@ UHYHUVH>G@ WKH >%RDUG¶V@ GHFLVLRQ UHJDUGLQJ WKH UHPRYDO RI &DSWDLQ 6WHZDUW¶V

IDLOXUH RI VHOHFWLRQ )26 E\ WKH )<  0DMRU 6HOHFWLRQ %RDUG´ $5  7KHUHIRUH KH GLUHFWHG

WKH UHPRYDO RI WKDW IDLOXUHRIVHOHFWLRQ IURP SODLQWLII¶V UHFRUG $5 

       7KH $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ VWDWHG WKDW KH PDGH WKLV GHFLVLRQ ³DV D PDWWHU RI HTXLW\

XQGHU  86&  ´ EHFDXVH ³&DSWDLQ 6WHZDUW ZDV ZLWKKHOG IURP WKH SURPRWLRQ VFUROO DQG

VXEVHTXHQWO\ UHPRYHG IURP WKH SURPRWLRQ OLVW E\ RSHUDWLRQ RI ODZ ZKLFK UHVXOWHG LQ WKH )

)26´ DOO EHFDXVH RI KLV FRQYLFWLRQ $5  7KH $VVLVWDQW 6HFUHWDU\ IRFXVHG RQ WKH IDFW WKDW

³WKH 0DULQH &RUSV GLG QRW VHHN D PRQWK 3UHVLGHQWLDO H[WHQVLRQ RI &DSWDLQ 6WHZDUW¶V SURPRWLRQ

HOLJLELOLW\ SHULRG´ $5  7KLV ³ZRXOG KDYH SURYLGHG WLPH IRU WKH 0DULQH &RUSV WR QRWLI\ DQG

VHHN FRPPHQW IURP &DSWDLQ 6WHZDUW SULRU WR URXWLQJ D IRUPDO UHFRPPHQGDWLRQ RQ KLV SURPRWLRQ

FDVH´ WR WKH 6HFUHWDU\ RI WKH 1DY\ $5  7KXV DFFRUGLQJ WR WKH $VVLVWDQW 6HFUHWDU\ SODLQWLII

ZDV XQIDLUO\ GHQLHG WKH RSSRUWXQLW\ WR FRPPHQW DQG WKH GHFLVLRQ QRW WR VHHN DQ H[WHQVLRQ

³XQGHUPLQHG WKH VWDWXWRU\ GXH SURFHVV SURWHFWLRQV RI  86&  G´ $5 

       $V D UHVXOW RI WKLV GHFLVLRQ SODLQWLII ILOHG D WKLUG VXSSOHPHQW WR KLV UHTXHVW IRU

UHFRQVLGHUDWLRQ RI WKH %RDUG¶V GHFLVLRQ RQ 6HSWHPEHU   $5 ± 3ODLQWLII UHTXHVWHG

WKDW KH ³KDYH KLV QDPH SODFHG RQ D >)< @ SURPRWLRQ VFUROO DSSURYHG E\ WKH 3UHVLGHQW¶V

GHVLJQHH IRU SURPRWLRQ DQG VXEPLWWHG WR WKH 6HQDWH IRU DGYLFH DQG FRQVHQW´ $5  $QG RQ




                                                
)HEUXDU\   SODLQWLII ILOHG D IRXUWK VXSSOHPHQW ZLWK WKH %RDUG DVNLQJ IRU WKH VDPH UHOLHI

$5 ±

       *      6HFRQG 5HTXHVW IRU :DLYHU RI $&,3 0RQWKV RI 2SHUDWLRQDO )O\LQJ
               5HTXLUHPHQW

       2Q 1RYHPEHU   SODLQWLII VXEPLWWHG D VHFRQG UHTXHVW IRU D ZDLYHU RI WKH PRQWKV RI

IO\LQJ UHTXLUHPHQW $5 ± $JDLQ PHPEHUV RI WKH 0DULQH &RUSV HQGRUVHG WKH ZDLYHU $5

± LQFOXGLQJ WKH $FWLQJ 'HSXW\ &RPPDQGDQW IRU 0DQSRZHU DQG 5HVHUYH $IIDLUV ZKR

³VWURQJO\ UHFRPPHQG>HG@ DSSURYDO´ $5 

       7KH $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG 5HVHUYH $IIDLUV VHQW DQ $FWLRQ

0HPR WR WKH 6HFUHWDU\ RI WKH 1DY\ UHTXHVWLQJ WKH 6HFUHWDU\ WR ³UHQGHU D GHFLVLRQ´ ZLWK UHJDUG WR

SODLQWLII¶V ZDLYHU UHTXHVW $5 ± +H H[SODLQHG WKDW EHFDXVH WKH ) DQG ) IDLOXUHV

RIVHOHFWLRQ KDG EHHQ UHPRYHG IURP SODLQWLII¶V UHFRUG SODLQWLII QR ORQJHU KDG DQ ³HQG RI DFWLYH

VHUYLFH GDWH´ DQG WKDW SODLQWLII¶V ³ZDLYHU UHTXHVW >ZDV@ ZLWKLQ QRUPV DQG DSSURSULDWH´ $5 

       2Q 'HFHPEHU   WKH 6SHFLDO $VVLVWDQW /HJDO DQG /HJLVODWLYH $IIDLUV WR WKH

6HFUHWDU\ RI WKH 1DY\ SURYLGHG WKH 6HFUHWDU\ ZLWK D PHPRUDQGXP WKDW VXPPDUL]HG WKH

UHFRPPHQGDWLRQ UHFHLYHG IURP WKH $VVLVWDQW 6HFUHWDU\ $5  7KH PHPRUDQGXP FRQFOXGHG

ZLWK D UHFRPPHQGDWLRQ EXW WKH UHFRPPHQGDWLRQ LWVHOI LV UHGDFWHG IURP WKH UHFRUG $5 

       7KH 6HFUHWDU\ RI WKH 1DY\ GLVDSSURYHG SODLQWLII¶V VHFRQG UHTXHVW IRU D IOLJKW JDWH ZDLYHU

RQ )HEUXDU\   $5  ,Q DFFRUGDQFH ZLWK WKDW GHFLVLRQ KH VWDWHG WKDW SODLQWLII¶V

³HOLJLELOLW\ IRU FRQWLQXRXV $&,3 H[SLUHG RQ 0D\  ´ EXW WKDW KH VWLOO ³PD\ TXDOLI\ IRU

HQWLWOHPHQW WR FRQGLWLRQDO $&,3´ XQGHU 'HSDUWPHQW RI 'HIHQVH 5XOH 5 $5  7KH

6HFUHWDU\ GLG QRW VHW IRUWK DQ\ RWKHU UHDVRQV IRU KLV GHFLVLRQ




                                                 
       +       7KH %RDUG¶V 'HFLVLRQ RQ 3ODLQWLII¶V 5HTXHVW IRU 5HFRQVLGHUDWLRQ RI LWV 0D\
                  'HFLVLRQ

       %HIRUH WKH %RDUG PHW WR GHFLGH SODLQWLII¶V UHTXHVW IRU UHFRQVLGHUDWLRQ LW UHTXHVWHG WKDW WKH

2IILFH RI WKH -XGJH $GYRFDWH *HQHUDO $GPLQLVWUDWLYH /DZ 6HFWLRQ SURYLGH DQ DGYLVRU\ RSLQLRQ

7KH -XGJH $GYRFDWH SURYLGHG WKH DGYLVRU\ RSLQLRQ RQ 0D\   $5 ± DQG WKH %RDUG

VHUYHG LW XSRQ SODLQWLII ZKR SURYLGHG D UHVSRQVH RQ $XJXVW   $5 ±

       2Q 6HSWHPEHU   WKH %RDUG DVNHG SODLQWLII WR FRQILUP WKH LVVXHV WKDW KH EHOLHYHG ZHUH

VWLOO SHQGLQJ EHIRUH WKH %RDUG IRU UHFRQVLGHUDWLRQ DQG SODLQWLII¶V FRXQVHO UHSOLHG YLD HPDLO RQ WKH

VDPH GD\ OLVWLQJ WKH IROORZLQJ LVVXHV

            x   7KH UHTXHVW WR KDYH WKH ³) 6HOHFWLRQ VHQW WR WKH 6HQDWH DV LV UHTXLUHG E\
                6(&1$9,167 % DV D SURPRWLRQ ZLWKKROG´
            x   7KH UHTXHVW WR VHW DVLGH WKH ) IDLOXUHRIVHOHFWLRQ
            x   7KH UHTXHVW WR VHW DVLGH WKH ) 66% IDLOXUHRIVHOHFWLRQ
            x   3D\PHQW RI WUDYHO DQG PRYLQJ H[SHQVHV
            x   5HPRYDO RI WKH &RPPDQGDQW RI WKH 0DULQH &RUSV¶ $XJXVW   PHPR IURP
                WKH UHFRUG DQG
            x   7KH UHTXHVW WKDW WKH %RDUG IDVKLRQ DQ H[SODQDWLRQ WR EH SODFHG LQ WKH UHFRUG ³WKDW
                LQIRUPV WKH HYDOXDWRUV WKDW KLV UHFRUG LV XQXVXDO WKURXJK QR IDXOW RI KLV RZQ DQG LW
                LV WKH UHVXOW RI OHJDO HUURU E\ WKH 0DULQH &RUSV´

$5 

       7KH %RDUG LVVXHG LWV GHFLVLRQ RQ 6HSWHPEHU   DQG LW EHJDQ E\ UHSHDWLQJ WKH OLVW RI

PDWWHUV WR EH UHFRQVLGHUHG $5  ,W FRQFOXGHG WKDW SODLQWLII¶V UHTXHVW ZDUUDQWHG SDUWLDO UHOLHI DQG

LW UHFRPPHQGHG WR WKH 6HFUHWDU\ RI WKH 1DY\ WKDW

            x   7KH QDYDO UHFRUG EH FRUUHFWHG E\ UHPRYLQJ WKH ³5HPRYDO E\ 2SHUDWLRQ RI /DZ
                IURP WKH ) 0DMRU 3URPRWLRQ /LVW´ OHWWHU GDWHG $XJXVW   DQG
            x   7KH UHFRUG EH FRUUHFWHG E\ UHPRYLQJ WKH IDLOXUHRIVHOHFWLRQ E\ WKH ) 0DMRU
                6HOHFWLRQ %RDUG DORQJ ZLWK DQ\ GLVFKDUJH RU RWKHU GRFXPHQWHG DFWLRQV EDVHG RQ
                WKLV IDLOXUHRIVHOHFWLRQ




                                                 
$5 ± 7KH %RDUG DOVR FRQFOXGHG WKDW SODLQWLII¶V ³UHTXHVW WR EH UHLQVWDWHG RQ WKH ) 0DMRU

SURPRWLRQ OLVW DQG WR KDYH KLV QDPH VHQW WR WKH 6HQDWH DV D SURPRWLRQ ZLWKKROG LV QRW DXWKRUL]HG

E\ ODZ RU UHJXODWLRQ DQG WKDW WKH %RDUG GRHV QRW KDYH WKH DXWKRULW\ WR UHFRPPHQG WKDW KLV QDPH

EH QRPLQDWHG WR WKH 6HQDWH IRU SURPRWLRQ´ $5  7KH UHFRUG RI SURFHHGLQJV ZDV WKHQ IRUZDUGHG

WR WKH 6HFUHWDU\ RI WKH 1DY\ IRU ILQDO UHYLHZ  &)5  D 6(&1$9,167 

       , 7KH  'HFLVLRQ RI WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG
          5HVHUYH $IIDLUV

       2Q 'HFHPEHU   WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG

5HVHUYH $IIDLUV DSSURYHG WKH %RDUG¶V UHFRPPHQGDWLRQV RQ UHFRQVLGHUDWLRQ RI LWV 0D\  

GHFLVLRQ LQ SDUW DQG GLVDSSURYHG WKHP LQ SDUW $5 ± +H GLVDJUHHG ZLWK WKH %RDUG¶V FRQFOXVLRQ

WKDW LW ZDV XQDEOH WR RIIHU SODLQWLII DQ\ UHOLHI ZLWK UHJDUG WR WKH ) 0DMRU 3URPRWLRQ /LVW See

$5  +H IRXQG WKDW SXUVXDQW WR WKH EURDG GLVFUHWLRQ JUDQWHG WR WKH 6HFUHWDU\ RI WKH 1DY\ WR

FRUUHFW UHFRUGV XQGHU  86&  D WKH 6HFUHWDU\ FRXOG WUHDW SODLQWLII DV LI KH ³KDG EHHQ

H[WHQGHG RQ WKH SURPRWLRQ OLVW IRU DQ DGGLWLRQDO  PRQWKV IRU WKH SHULRG RI  -XQH  WKURXJK

 0D\ ´ $5  7KLV ZRXOG UHQGHU SODLQWLII HOLJLEOH WR EH UHFRPPHQGHG IRU SURPRWLRQ DQG

WR EH SODFHG RQ WKH QRPLQDWLRQ VFUROO EDVHG RQ D PLOLWDU\ UHFRUG QRZ GHYRLG RI LQIRUPDWLRQ

UHJDUGLQJ KLV FRQYLFWLRQ $5 

       7KH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ DOVR ZHQW RQ WR UHYHUVH RQH RI WKH

UHFRPPHQGDWLRQV WKH %RDUG SUHYLRXVO\ PDGH LQ LWV 0D\   GHFLVLRQ $5 

               $GGLWLRQDOO\ LQ OLJKW RI WKH UHTXLUHPHQW IRU DQ H[HPSODU\ FRQGXFW
               FHUWLILFDWLRQ DV GLVFXVVHG DERYH , UHYHUVH WKH %RDUG¶V SUHYLRXV RUGHU DW
               UHFRPPHQGDWLRQ H RI WKHLU  0D\  GHFLVLRQ >³7KDW QR LQIRUPDWLRQ
               DERXW WKH HYHQWV OHDGLQJ WR 3HWLWLRQHU¶V WULDO FRQYLFWLRQ DQG VXFFHVVIXO
               DSSHDO EH UHSRUWHG WR DQ\ DJHQF\ RU 'HSDUWPHQW RI 'HIHQVH SHUVRQQHO IRU
               WKH SXUSRVH RI FDOOLQJ LQWR TXHVWLRQ KLV ILWQHVV IRU IXWXUH DSSRLQWPHQWV´@ ,
               ILQG WKDW WKLV SURYLVLRQ RI UHOLHI ZDV QRW UHTXLUHG E\ WKH >8QLWHG 6WDWHV &RXUW
               RI $SSHDOV IRU WKH $UPHG )RUFHV@ GHFLVLRQ QRU LV LW UHTXLUHG WR UHPHG\ WKH
               HUURU LGHQWLILHG DERYH

                                                 
$5 

        ,Q KLV GHFLVLRQ WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ GLUHFWHG WKH IROORZLQJ FRUUHFWLYH DFWLRQV

           x   3ODLQWLII¶V QDYDO UHFRUG ZRXOG EH FRUUHFWHG E\ UHPRYLQJ WKH ³5HPRYDO E\
               2SHUDWLRQ RI /DZ IURP WKH ) 0DMRU 3URPRWLRQ /LVW´ OHWWHU GDWHG $XJXVW 
               
           x   3ODLQWLII¶V QDYDO UHFRUG ZRXOG EH FRUUHFWHG E\ UHPRYLQJ DQ\ DQG DOO IDLOXUHV RI
               VHOHFWLRQ IURP DQ\ SURPRWLRQ VHOHFWLRQ ERDUG FRQYHQHG DIWHU WKH )<  0DMRU
               6HOHFWLRQ %RDUG
           x   3ODLQWLII¶V QDYDO UHFRUG ZRXOG EH FRUUHFWHG E\ UHPRYLQJ DQ\ GLVFKDUJH RU RWKHU
               GRFXPHQWHG DFWLRQV EDVHG RQ KLV IDLOXUH RI VHOHFWLRQ E\ WKH ) 0DMRU 6HOHFWLRQ
               %RDUG
           x   3ODLQWLII¶V QDYDO UHFRUG ZRXOG EH FRUUHFWHG WR UHIOHFW WKDW KLV SURPRWLRQ HOLJLELOLW\
               SHULRG ZDV H[WHQGHG IRU DQ DGGLWLRQDO  PRQWKV XQWLO -XQH  DV DXWKRUL]HG E\
                86&  F DQG WKH &RPPDQGDQW RI WKH 0DULQH &RUSV ZDV RUGHUHG WR
               SURYLGH SODLQWLII ZLWK DSSURSULDWH QRWLFH RI KLV VWDWXV DQG SURYLGH SODLQWLII DQ
               RSSRUWXQLW\ WR VXEPLW D ZULWWHQ VWDWHPHQW LQ DFFRUGDQFH ZLWK  86&  G
           x   7KH &RPPDQGDQW RI WKH 0DULQH &RUSV ZDV RUGHUHG WR VXEPLW SODLQWLII¶V SURPRWLRQ
               UHFRPPHQGDWLRQ WR WKH 6HFUHWDU\ LQFOXGLQJ DQ\ ZULWWHQ VWDWHPHQW VXEPLWWHG E\
               SODLQWLII LQ DFFRUGDQFH ZLWK  86&  G DV KH ZRXOG KDYH LI SODLQWLII KDG
               EHHQ RQ WKH OLVW LQ 0DUFK  ZKHQ WKH 8QLWHG 6WDWHV &RXUW RI $SSHDOV IRU WKH
               $UPHG )RUFHV VHW DVLGH WKH ILQGLQJV DQG VHQWHQFH DQG GLVPLVVHG ZLWK SUHMXGLFH WKH
               VSHFLILFDWLRQ DQG FKDUJH RI KLV FRXUWPDUWLDO DQG
           x   3ODLQWLII ZDV WR EH UHLPEXUVHG IRU KLV PRYLQJ H[SHQVHV
$5 

9      3ODLQWLII¶V &RPSODLQW

        2Q -DQXDU\   SODLQWLII ILOHG WKH VHFRQG DPHQGHG FRPSODLQW LQ WKLV ODZVXLW

FKDOOHQJLQJ WKUHH RI WKH GHFLVLRQV PDGH E\ WKH 6HFUHWDU\ RI WKH 1DY\ RU RQH RI KLV GHVLJQHHV

XQGHU WKH $3$  86&   See 6HFRQG $P &RPSO

        ,Q &RXQW , SODLQWLII FODLPV WKDW WKH 6HFUHWDU\ RI WKH 1DY\ DFWHG DUELWUDULO\ DQG FDSULFLRXVO\

LQ GHQ\LQJ SODLQWLII¶V UHTXHVW IRU D IOLJKW JDWH ZDLYHU EHFDXVH WKH 6HFUHWDU\ DUWLFXODWHG QR UHDVRQ

IRU GHQ\LQJ WKH ZDLYHU DQG WKH 0DULQH &RUSV FKDLQ RI FRPPDQG KDG UHFRPPHQGHG DSSURYLQJ WKH

ZDLYHU See 6HFRQG $P &RPSO  ±


                                                 
       ,Q &RXQW ,, SODLQWLII DOOHJHV WKDW WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ DFWHG

DUELWUDULO\ DQG FDSULFLRXVO\ DQG FRQWUDU\ WR ODZ ZKHQ KH SXUSRUWHG WR ³UHYHUVH´ D ILQDO %RDUG

FRUUHFWLYH DFWLRQ IDYRUDEOH WR SODLQWLII 6HFRQG $P &RPSO  ± $QG LQ &RXQW ,,, SODLQWLII

DVNV WKH &RXUW WR LVVXH D GHFODUDWRU\ MXGJPHQW VWDWLQJ WKDW WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH

1DY\¶V DFWLRQ WR ³UHYHUVH´ D ILQDO DQG IDYRUDEOH FRUUHFWLYH DFWLRQ WDNHQ E\ WKH %RDUG ZDV FRQWUDU\

WR  86&  D DQG VKRXOG EH VHW DVLGH Id.  ±

       ,Q &RXQW ,9 SODLQWLII FKDOOHQJHV WKH GHFLVLRQ PDGH E\ WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI

WKH 1DY\ VHWWLQJ IRUWK WKH VWHSV WR EH WDNHQ WR UHPHG\ SODLQWLII¶V SURPRWLRQ SRVLWLRQ 6HFRQG $P

&RPSO  ±

       2Q 0DUFK   WKH 6HFUHWDU\ PRYHG IRU VXPPDU\ MXGJPHQW 'HI¶V 0RW IRU 6XPP

- >'NW  @ ³'HI¶V 0RW´ 0HP RI 3 	 $ LQ 6XSS RI 'HI¶V 0RW >'NW  @ ³'HI¶V 0HP´

DW  3ODLQWLII RSSRVHG WKH PRWLRQ DQG ILOHG D FURVVPRWLRQ RQ 0D\   3O¶V 2SS WR 'HI¶V

0RW 	 &URVV0RW IRU 6XPP - >'NW  ±@ ³3O¶V &URVV0RW´ 2Q -XQH  

GHIHQGDQW ILOHG D FRPELQHG RSSRVLWLRQ WR SODLQWLII¶V FURVVPRWLRQ DQG UHSO\ LQ VXSSRUW RI KLV

PRWLRQ IRU VXPPDU\ MXGJPHQW 'HI¶V 2SS WR 3O¶V &URVV0RW 	 5HSO\ LQ )XUWKHU 6XSS RI 'HI¶V

0RW >'NW  ±@ ³'HI¶V &URVV2SS´ $QG RQ -XO\   SODLQWLII ILOHG KLV UHSO\ LQ

VXSSRUW RI KLV FURVVPRWLRQ 3O¶V 5HSO\ 0HP LQ 6XSS RI &URVV0RW >'NW  @ ³3O¶V &URVV

5HSO\´

                                  67$1'$5' 2) 5(9,(:

        6XPPDU\ MXGJPHQW LV DSSURSULDWH ZKHQ WKH SOHDGLQJV DQG HYLGHQFH VKRZ WKDW ³WKHUH

 LV QR JHQXLQH GLVSXWH DV WR DQ\ PDWHULDO IDFW DQG >WKDW@ WKH PRYDQW LV HQWLWOHG WR MXGJPHQW



    ,Q SODLQWLII¶V VHFRQG DPHQGHG FRPSODLQW KH VHHNV D ZULW RI PDQGDPXV 6HFRQG $P
&RPSO   %XW SODLQWLII ZLWKGUHZ WKLV FODLP IURP FRQVLGHUDWLRQ 3O¶V 2SS WR 'HI¶V 0RW 	
&URVV0RW IRU 6XPP - >'NW  ±@ ³3O¶V &URVV0RW´ DW 
                                                
 DV D PDWWHU RI ODZ´ )HG 5 &LY 3 D +RZHYHU LQ FDVHV LQYROYLQJ UHYLHZ RI DJHQF\

 DFWLRQ XQGHU WKH $3$ 5XOH  GRHV QRW DSSO\ GXH WR WKH OLPLWHG UROH RI D FRXUW LQ UHYLHZLQJ WKH

 DGPLQLVWUDWLYH UHFRUG Select Specialty Hosp.-Akron, LLC v. Sebelius  ) 6XSS G  

 ''&  8QGHU WKH $3$ WKH DJHQF\¶V UROH LV WR UHVROYH IDFWXDO LVVXHV DQG DUULYH DW D

 GHFLVLRQ WKDW LV VXSSRUWHG E\ WKH DGPLQLVWUDWLYH UHFRUG DQG WKH FRXUW¶V UROH LV WR ³GHWHUPLQH

 ZKHWKHU RU QRW DV D PDWWHU RI ODZ WKH HYLGHQFH LQ WKH DGPLQLVWUDWLYH UHFRUG SHUPLWWHG WKH

 DJHQF\ WR PDNH WKH GHFLVLRQ LW GLG´ Occidental Eng’g Co. v. INS  )G  ± WK

 &LU  FLWLQJ Citizens to Preserve Overton Park, Inc. v. Volpe  86   

 see also Richards v. INS  )G   	 Q '& &LU 

       8QGHU WKH $3$ D FRXUW PXVW ³KROG XQODZIXO DQG VHW DVLGH DJHQF\ DFWLRQ ILQGLQJV DQG

FRQFOXVLRQV´ WKDW DUH ³DUELWUDU\ FDSULFLRXV DQ DEXVH RI GLVFUHWLRQ RU RWKHUZLVH QRW LQ

DFFRUGDQFH ZLWK ODZ´  86&  $ LQ H[FHVV RI VWDWXWRU\ DXWKRULW\ id.  & RU

³ZLWKRXW REVHUYDQFH RI SURFHGXUH UHTXLUHG E\ ODZ´ Id.  ' +RZHYHU WKH VFRSH RI

UHYLHZ LV QDUURZ See Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.

 86    7KH DJHQF\¶V GHFLVLRQ LV SUHVXPHG WR EH YDOLG see Citizens to Preserve

Overton Park  86 DW  DQG WKH FRXUW PXVW QRW ³VXEVWLWXWH LWV MXGJPHQW IRU WKDW RI WKH

DJHQF\´ State Farm  86 DW 

       $ FRXUW PXVW EH VDWLVILHG WKRXJK WKDW WKH DJHQF\ KDV H[DPLQHG WKH UHOHYDQW GDWD DQG

DUWLFXODWHG D VDWLVIDFWRU\ H[SODQDWLRQ IRU LWV DFWLRQ ³LQFOXGLQJ D µUDWLRQDO FRQQHFWLRQ EHWZHHQ WKH

IDFWV IRXQG DQG WKH FKRLFH PDGH¶´ Alpharma, Inc. v. Leavitt  )G   '& &LU 

TXRWLQJ State Farm  86 DW  0RUHRYHU WKH ³DJHQF\ PXVW FRJHQWO\ H[SODLQ ZK\ LW KDV

H[HUFLVHG LWV GLVFUHWLRQ LQ D JLYHQ PDQQHU    DQG WKDW H[SODQDWLRQ PXVW EH VXIILFLHQW WR HQDEOH >D

FRXUW@ WR FRQFOXGH WKDW WKH DJHQF\¶V DFWLRQ ZDV WKH SURGXFW RI UHDVRQHG GHFLVLRQPDNLQJ´ Id.



                                                 
TXRWLQJ State Farm  86 DW   $V ORQJ DV ³WKH DJHQF\¶V SDWK PD\ UHDVRQDEO\ EH

GLVFHUQHG´ D UHYLHZLQJ FRXUW ZLOO ³XSKROG D GHFLVLRQ RI OHVV WKDQ LGHDO FODULW\´ Dickson v. Sec’y

of Def.  )G   '& &LU  TXRWLQJ Bowman Transp., Inc. v. Ark.-Best Motor

Freight Sys.  86   

       'HFLVLRQV RI WKH 6HFUHWDU\ RI WKH 1DY\ PD\ EH UHYLHZHG XQGHU WKH DUELWUDU\ DQG FDSULFLRXV

VWDQGDUG RI WKH $3$ Turner v. Dep’t of Navy  )G  ± '& &LU  )XUWKHU

GHFLVLRQV PDGH E\ WKH 6HFUHWDU\ RI WKH 1DY\ UHFHLYH DGGLWLRQDO GHIHUHQFH EHFDXVH &RQJUHVV KDV

JLYHQ WKH 6HFUHWDU\ RI WKH 1DY\ ZLGH GLVFUHWLRQ LQ GHFLGLQJ ZKHQ WR PDNH FRUUHFWLRQV WR PLOLWDU\

UHFRUGV See  86&  D ³7KH 6HFUHWDU\ RI D PLOLWDU\ GHSDUWPHQW PD\ FRUUHFW DQ\

PLOLWDU\ UHFRUG RI WKH 6HFUHWDU\¶V GHSDUWPHQW when the Secretary considers it necessary WR FRUUHFW

DQ HUURU RU UHPRYH DQ LQMXVWLFH   ´ HPSKDVLV DGGHG Kreis v. Sec’y of Air Force  )G

 ± '& &LU  &RXUWV PXVW FRQVLGHU ³ZKHWKHU WKH 6HFUHWDU\¶V GHFLVLRQ PDNLQJ

SURFHVV ZDV GHILFLHQW QRW ZKHWKHU >WKH@ GHFLVLRQ ZDV FRUUHFW´ Kreis  )G DW 

                                              $1$/<6,6

,     7KH 6HFUHWDU\ RI WKH 1DY\¶V GHQLDO RI SODLQWLII¶V VHFRQG $&,3 IOLJKW JDWH ZDLYHU ZDV
       QRW VXSSRUWHG E\ VXIILFLHQW UHDVRQLQJ

       7KH ³DUELWUDU\ DQG FDSULFLRXV´ VWDQGDUG UHTXLUHV WKDW DQ DJHQF\ H[DPLQH WKH UHFRUG DQG

DUWLFXODWH DQ H[SODQDWLRQ IRU LWV DFWLRQ LQFOXGLQJ D ³UDWLRQDO FRQQHFWLRQ EHWZHHQ WKH IDFWV IRXQG

DQG WKH FKRLFH PDGH´ Leavitt  )G DW  TXRWLQJ State Farm  86 DW  +HUH WKH




     3ODLQWLII FRQFHGHV WKDW ³WKHUH ZDV D SODXVLEOH UHDVRQ QRW WR DSSURYH´ KLV ILUVW UHTXHVW DQG
KH RQO\ FKDOOHQJHV WKH 6HFUHWDU\¶V GHFLVLRQ RQ WKH VHFRQG UHTXHVW 3O¶V &URVV0RW DW 


                                                
6HFUHWDU\ VLPSO\ VWDWHV ZLWKRXW DQ\ H[SODQDWLRQ RU HODERUDWLRQ WKDW KH GLVDSSURYHG SODLQWLII¶V

UHTXHVW See $5 

       8QGHU WKRVH FLUFXPVWDQFHV WKH &RXUW ILQGV WKH GHFLVLRQ WR GHQ\ SODLQWLII¶V $&,3 IOLJKW JDWH

ZDLYHU WR EH DUELWUDU\ DQG FDSULFLRXV 7KH VLQJOH VHQWHQFH UHSRUWLQJ WKDW LQ DFFRUGDQFH ZLWK WKH

DSSURSULDWH UHJXODWLRQV DQG ³DIWHU FDUHIXO UHYLHZ´ WKH 6HFUHWDU\ GLVDSSURYHG SODLQWLII¶V 1RYHPEHU

  ZDLYHU UHTXHVW GRHV QRW LQFOXGH DQ\ LQIRUPDWLRQ WKDW ZRXOG HQDEOH WKH &RXUW WR FRQFOXGH

WKDW LW ZDV WKH SURGXFW RI UHDVRQHG GHFLVLRQ PDNLQJ Leavitt  )G DW  TXRWLQJ State Farm

 86 DW 

       ,QGHHG WKH ODQJXDJH LQ WKH 6HFUHWDU\¶V GHFLVLRQ DSSHDUV WR EH WDNHQ GLUHFWO\ IURP D

³VDPSOH´ GLVDSSURYDO OHWWHU SURYLGHG LQ WKH 6HFUHWDU\ RI 1DY\ ,QVWUXFWLRQV 6(&1$9,167

$ (QFORVXUH  7KLV ERLOHUSODWH ODQJXDJH GRHV QRWKLQJ WR FRQQHFW WKH IDFWV LQ WKH UHFRUG

WR WKH 6HFUHWDU\¶V FRQFOXVLRQ DQG ZKHQ WKH 6HFUHWDU\ ³PHUHO\ SDUURWV WKH ODQJXDJH RI D VWDWXWH

ZLWKRXW SURYLGLQJ DQ DFFRXQW RI KRZ >KH@ UHDFKHG >WKH@ UHVXOWV >KH@ KDV QRW DGHTXDWHO\ H[SODLQHG

WKH EDVLV IRU >WKH@ GHFLVLRQ´ Dickson  )G DW 

       7KH GHIHQVH FRQWHQGV QRZ WKDW WKH 6HFUHWDU\ GHQLHG SODLQWLII¶V UHTXHVW EHFDXVH SODLQWLII

KDG QRW IORZQ RU IORZQ VXIILFLHQW KRXUV VLQFH DSSUR[LPDWHO\ -XO\  DQG WKDW WKH GHFLVLRQ LV

WKHUHIRUH FRQVLVWHQW ZLWK WKH LQWHQW RI  86&  D WKDW D VHUYLFH PHPEHU DFWXDOO\ EH HQJDJHG

LQ IOLJKW GXWLHV LQ RUGHU WR UHFHLYH H[WUD SD\ IRU IO\LQJ 'HI¶V 0HP DW  %XW ³FRXUWV PD\ QRW

DFFHSW >@ FRXQVHO¶V post hoc UDWLRQDOL]DWLRQV IRU DJHQF\ DFWLRQ´ State Farm  86 DW  FLWLQJ

Burlington Truck Lines, Inc. v. United States  86    ³,W LV ZHOOHVWDEOLVKHG



      'HIHQGDQW DUJXHV WKDW WKH &RXUW PD\ QRW KDYH MXULVGLFWLRQ RYHU SODLQWLII¶V ³IOLJKW SD\ FODLP
ZKLFK LV HVVHQWLDOO\ D FODLP IRU PRQHWDU\ UHOLHI DQG OLNHO\ H[FHHGV ´ 'HI¶V 0HP DW 
Q %XW DV SODLQWLII SRLQWV RXW DQG WKH &RXUW DJUHHV SODLQWLII ³GRHV QRW VHHN SD\PHQW RI IOLJKW
SD\ LQ WKLV DFWLRQ´ EXW UDWKHU DQ ³HYDOXDWLRQ RI WKH GHFLVLRQPDNLQJ SURFHVV RI KLV $&,3´ ZDLYHU
UHTXHVW XQGHU WKH $3$ 3O¶V &URVV0RW DW  Q
                                                 
WKDW DQ DJHQF\¶V DFWLRQ PXVW EH XSKHOG LI DW DOO RQ WKH EDVLV DUWLFXODWHG E\ WKH DJHQF\ LWVHOI´ Id.

FLWDWLRQV RPLWWHG see also Burlington Truck Lines  86 DW  REVHUYLQJ WKDW DQ DJHQF\¶V

GLVFUHWLRQDU\ RUGHU FDQ RQO\ EH XSKHOG ³LI DW DOO RQ WKH VDPH EDVLV DUWLFXODWHG LQ WKH RUGHU E\ WKH

DJHQF\ LWVHOI´ 7KHUHIRUH WKH &RXUW ZLOO UHPDQG WKLV GHFLVLRQ WR WKH 6HFUHWDU\ RI WKH 1DY\

       $FFRUGLQJO\ WKH &RXUW ZLOO GHQ\ GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW DV WR &RXQW

, DQG GHQ\ SODLQWLII¶V FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW DV WR &RXQW , DV PRRW

,,    7KH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\¶V UHYHUVDO RI SDUW RI WKH %RDUG¶V 0D\ 
        GHFLVLRQ ZDV QRW FRQWUDU\ WR ODZ RU UHJXODWLRQ
       3ODLQWLII DUJXHV WKDW WKH 'HFHPEHU   GHFLVLRQ RI WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI

WKH 1DY\ RSHUDWHG WR UHYHUVH D IDYRUDEOH %RDUG GHFLVLRQ WKDW KDG DOUHDG\ EHHQ DSSURYHG E\ WKH


      ,Q KLV FURVVPRWLRQ SODLQWLII DOVR FKDOOHQJHV WKH GHQLDO RI WKH IOLJKW JDWH ZDLYHU UHTXHVW RQ
WKH JURXQGV WKDW WKH 6HFUHWDU\ RI WKH 1DY\ UHOLHG RQ D UHFRPPHQGDWLRQ E\ VRPHRQH ³RXWVLGH RI
WKH GHVLJQDWHG UHYLHZ FKDLQ´ ± WKH 6SHFLDO $VVLVWDQW IRU /HJDO DQG /HJLVODWLYH $IIDLUV ± DQG WKDW
WKLV SURFHGXUDO IDXOW PDGH WKH 6HFUHWDU\¶V GHFLVLRQ DUELWUDU\ DQG FDSULFLRXV RU FRQWUDU\ WR ODZ See
3O¶V &URVV0RW DW  7KH $GPLQLVWUDWLYH 5HFRUG GRHV FRQWDLQ D VKRUW 0HPRUDQGXP WR WKH
6HFUHWDU\ IURP ³&% 6KDZ´ ³/W&RO´ RI WKH 86 0DULQH &RUSV ZKLFK VXPPDUL]HV WKH SRVLWLRQ
WDNHQ E\ WKH $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG 5HVHUYH $IIDLUV ZKR LV LQ WKH FKDLQ
RI FRPPDQG DQG FRQFOXGHV ZLWK D ³5HFRPPHQGDWLRQ´ WKDW LV UHGDFWHG $5 
        %RWK SDUWLHV SRLQW WR WKH SURFHGXUHV VHW IRUWK LQ WKH 6HFUHWDU\ RI WKH 1DY\ ,QVWUXFWLRQV IRU
WKH VXEPLVVLRQ DQG HYDOXDWLRQ RI IOLJKW JDWH ZDLYHU UHTXHVWV See 6(&1$9,167 $ 7KH
LQVWUXFWLRQV LQFOXGH GHWDLOV UHJDUGLQJ ³ZDLYHU SDFNDJH SURFHVVLQJ´ DQG UHIHU WR D ³IORZFKDUW´ WKDW
³GHWDLOV WKH URXWLQJ SURFHVV IRU DQ $&,3 ZDLYHU SDFNDJH´ Id.  E id. (QFORVXUH  $5
 7RZDUG WKH HQG RI WKH SURFHVV WKH UXOHV UHTXLUH WKH $VVLVWDQW 6HFUHWDU\ WR IRUZDUG WKH
ZDLYHU UHTXHVW SDFNDJH WR WKH 6HFUHWDU\ RI WKH 1DY\ ³ZLWK D UHFRPPHQGDWLRQ WR DSSURYH
GLVDSSURYH RU WR EH UHWXUQHG WR 1DY\ RU 0DULQH &RUSV IRU IXUWKHU DFWLRQ´ id.  E DQG WKDW
DSSHDUV WR KDYH EHHQ GRQH LQ WKLV FDVH See $5 ± 3ODLQWLII WDNHV WKH SRVLWLRQ WKDW WKH
6SHFLDO $VVLVWDQW /HJDO DQG /HJLVODWLYH $IIDLUV GRHV QRW DSSHDU LQ WKH LQVWUXFWLRQV RU WKH
IORZFKDUW DV D GHVLJQDWHG UHFLSLHQW RU UHYLHZHU RI D UHTXHVW DORQJ WKH ZD\ DQG WKDW WKHUHIRUH KLV
PHPR WUDQVPLWWLQJ WKH $VVLVWDQW 6HFUHWDU\¶V UHFRPPHQGDWLRQ DORQJ ZLWK D UHFRPPHQGDWLRQ RI
KLV RZQ LV LPSURSHU 3O¶V &URVV0RW DW ± 'HIHQGDQW PDLQWDLQV WKDW WKH 6SHFLDO $VVLVWDQW
ZDV DFWLQJ LQ KLV ³FDSDFLW\ DV DQ DFWLYH GXW\ OHJDO DGYLVRU WR WKH 6HFUHWDU\´ DQG WKDW KLV
SDUWLFLSDWLRQ LQ WKH FKDLQ IDOOV ZLWKLQ WKH SHUPLWWHG FDWHJRU\ RI ³DGPLQLVWUDWLYH VFUHHQLQJ´ See
'HI¶V &URVV2SS DW 
        7KH &RXUW QHHG QRW UHDFK WKLV LVVXH LQ OLJKW RI WKH UHPDQG +RZHYHU LI WKH 6HFUHWDU\ UHOLHV
XSRQ WKH 6SHFLDO $VVLVWDQW¶V PHPRUDQGXP DV D EDVLV IRU KLV ILQDO GHFLVLRQ RQ UHPDQG LW ZLOO EH
QHFHVVDU\ WR VXSSO\ D MXVWLILFDWLRQ IRU WKH UHGDFWLRQ

                                                 
$VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG 5HVHUYH $IIDLUV RQ 6HSWHPEHU   DQG

WKHUHIRUH ZDV ³SUHFOXGHG E\ ODZ DQG UHJXODWLRQ´ 3O¶V &URVV0RW DW  +H LQVLVWV WKDW RQFH WKH

$VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ DSSURYHG WKH %RDUG¶V ILQGLQJV FRQFOXVLRQV DQG UHFRPPHQGDWLRQV

LQ  WKH\ ³EHFDPH ILQDO DQG FRQFOXVLYH RQ DOO RIILFHUV´ XQGHU  86&  D DQG WKDW

EHFDXVH SODLQWLII GLG QRW UHTXHVW ³UHFRQVLGHUDWLRQ RI WKRVH SRUWLRQV´ RI WKH 0D\   %RDUG

GHFLVLRQ WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ ³ZDV ZLWKRXW OHJDO DXWKRULW\ >LQ @ WR

UHFRQVLGHU WKH SUHYLRXV FRUUHFWLRQV WKDW KDG EHHQ HIIHFWHG DQG DSSURYHG´ Id. DW ±

       %XW WKH 6HFUHWDU\ RI WKH 1DY\ ³PD\ FRUUHFW DQ\ PLOLWDU\ UHFRUG RI WKH 6HFUHWDU\¶V

GHSDUWPHQW ZKHQ WKH 6HFUHWDU\ FRQVLGHUV LW QHFHVVDU\ WR FRUUHFW DQ HUURU RU UHPRYH DQ LQMXVWLFH´

 86&  D $QG VHFWLRQ D ³OHDYHV QR GRXEW WKDW WKH ILQDO GHFLVLRQ LV WR EH PDGH

E\ >WKH 6HFUHWDU\@´ UDWKHU WKDQ WKH %RDUG Miller v. Lehman  )G   '& &LU 

0RUHRYHU WKH $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG 5HVHUYH $IIDLUV KDV WKH DXWKRULW\

WR RYHUUXOH D GHFLVLRQ E\ WKH %RDUG Strickland v. United States  )G   )HG &LU

 KROGLQJ WKDW WKH $VVLVWDQW 6HFUHWDU\¶V GHFLVLRQ WR RYHUUXOH WKH %RDUG UHFRPPHQGDWLRQ ZDV

ZLWKLQ WKH SRZHU JUDQWHG WR WKH 6HFUHWDU\ E\ &RQJUHVV DQG WKDW ³&RQJUHVV JUDQWHG WKLV SRZHU WR

6HFUHWDULHV DQG WKHLU GHVLJQHHV LQ DOO IRXU VHUYLFH EUDQFKHV´

       3ODLQWLII FRQWHQGV WKDW WKH UXOH DQQRXQFHG LQ Strickland GRHV QRW DSSO\ KHUH EHFDXVH WKH

 GHFLVLRQ E\ WKH $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ VHUYHG WR PDNH WKH %RDUG¶V GHFLVLRQ ³ILQDO



      3ODLQWLII DOVR FRQWHQGV WKDW WKH 'HFHPEHU   GHFLVLRQ ZDV PDGH E\ 6FRWW /XWWHUORK
WKH 3ULQFLSDO 'HSXW\ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG 5HVHUYH $IIDLUV RXWVLGH RI
KLV GHOHJDWHG DXWKRULW\ 3O¶V &URVV0RW DW  Q $OWKRXJK 0U /XWWHUORK DVVXPHG WKH GXWLHV
RI 3ULQFLSDO 'HSXW\ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG 5HVHUYH $IIDLUV RQ
1RYHPEHU   WKH 6HFUHWDU\ RI WKH 1DY\ GHOHJDWHG WKH DXWKRULW\ WR 0U /XWWHUORK WR DOVR VHUYH
DV WKH $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG 5HVHUYH $IIDLUV LQ D OHWWHU GDWHG 2FWREHU
  ([ $ WR 'HI¶V &URVV2SS >'NW  @ 7KH GHOHJDWLRQ OHWWHU VSHFLILFDOO\ DXWKRUL]HG
KLP WR SHUIRUP DOO RI WKH GXWLHV RI WKH $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ 0DQSRZHU DQG 5HVHUYH
$IIDLUV See id.
                                                 
DQG FRQFOXVLYH´ RQ DOO RIILFHUV DQG WKDW WKH %RDUG¶V LQWHUYHQLQJ UHFRPPHQGDWLRQV LQ UHVSRQVH WR

SODLQWLII¶V PDQ\ UHTXHVWV IRU UHFRQVLGHUDWLRQ GLG QRW FKDQJH WKH ³ILQDO DQG FRQFOXVLYH´ QDWXUH RI

WKH %RDUG¶V LQLWLDO UHFRPPHQGDWLRQ ³WKDW QR LQIRUPDWLRQ DERXW WKH HYHQWV OHDGLQJ WR >SODLQWLII¶V@

WULDO FRQYLFWLRQ DQG VXFFHVVIXO DSSHDO EH UHSRUWHG WR DQ\ DJHQF\ RU 'HSDUWPHQW RI 'HIHQVH

SHUVRQQHO IRU WKH SXUSRVH RI FDOOLQJ LQWR TXHVWLRQ KLV ILWQHVV IRU IXWXUH DSSRLQWPHQWV´ 3O¶V &URVV

0RW DW  ± TXRWLQJ $5  +RZHYHU SODLQWLII KDV QRW SURYLGHG WKH &RXUW ZLWK DQ\

DXWKRULW\ WR VXSSRUW KLV FRQWHQWLRQ WKDW WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ FDQQRW UHYHUVH

D SUHYLRXV %RDUG GHFLVLRQ MXVW EHFDXVH DQ LQWHUYHQLQJ UHTXHVW IRU UHFRQVLGHUDWLRQ GLG QRW SXW D

specific SDUW RI WKH %RDUG¶V LQLWLDO GHFLVLRQ DW LVVXH $QG SODLQWLII¶V WKHRU\ LV DW RGGV ZLWK WKH EURDG

JUDQW RI GLVFUHWLRQ FRQWDLQHG LQ VHFWLRQ D

       7KH UHJXODWLRQV JRYHUQLQJ UHFRQVLGHUDWLRQ RI D SULRU %RDUG GHFLVLRQ SURYLGH WKDW ³>D@IWHU

ILQDO DGMXGLFDWLRQ IXUWKHU FRQVLGHUDWLRQ ZLOO EH JUDQWHG RQO\ XSRQ SUHVHQWDWLRQ E\ WKH DSSOLFDQW RI

QHZ DQG PDWHULDO HYLGHQFH RU RWKHU PDWWHU QRW SUHYLRXVO\ FRQVLGHUHG E\ WKH %RDUG´                   

&)5   ,W LV WUXH WKDW SODLQWLII RQO\ UHTXHVWHG UHFRQVLGHUDWLRQ RI FHUWDLQ SRUWLRQV RI WKH

%RDUG¶V 0D\   GHFLVLRQ $5  $5  %XW QRWKLQJ LQ WKH UHJXODWLRQV SUHYHQW WKH %RDUG

RU WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ XSRQ UHYLHZ RI WKH %RDUG¶V UHFRPPHQGDWLRQV IURP

FRQVLGHULQJ RWKHU DVSHFWV RI D GHFLVLRQ XQGHU UHFRQVLGHUDWLRQ LQ OLJKW RI LQWHUYHQLQJ HYHQWV 6XFK

D SURKLELWLRQ FRXOG OHDG WR FRQWUDGLFWRU\ ILQGLQJV DQG UHFRPPHQGDWLRQV DQG ZRXOG EH LQFRQVLVWHQW

ZLWK WKH SXUSRVH EHKLQG UHFRQVLGHUDWLRQ

       0RUHRYHU UHFRQVLGHUDWLRQ LV UHVHUYHG IRU VLWXDWLRQV WKDW DULVH ³DIWHU ILQDO DGMXGLFDWLRQ´

6R SODLQWLII¶V DUJXPHQW WKDW WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ GLG QRW KDYH WKH DXWKRULW\

WR UHYHUVH SDUW RI WKH RULJLQDO %RDUG GHFLVLRQ EHFDXVH LW ZDV ³ILQDO´ LV QRW SHUVXDVLYH $V GHIHQGDQW

SXWV LW ZKHQ SODLQWLII UHTXHVWHG UHFRQVLGHUDWLRQ KH SXW WKH  %RDUG ³GHFLVLRQ DW LVVXH´ 'HI¶V



                                                  
0HP DW  DQG WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ WKHQ KDG WKH DXWKRULW\ WR RYHUUXOH WKH

GHFLVLRQ E\ WKH %RDUG DQG WR PDNH WKH ILQDO GHFLVLRQ ZLWK UHVSHFW WR FRUUHFWLRQV PDGH WR SODLQWLII¶V

PLOLWDU\ UHFRUGV See  86&  D Strickland  )G DW 

       0RVW LPSRUWDQW VHFWLRQ D SODLQO\ SODFHV QR WHPSRUDO OLPLWDWLRQV RQ WKH 6HFUHWDU\¶V

DXWKRULW\ WR DFW VLQFH KH ³PD\´ FRUUHFW any UHFRUG ³ZKHQ´ KH ³FRQVLGHUV LW QHFHVVDU\´ See Kreis

 )G DW  ³:KLOH WKH EURDG JUDQW RI GLVFUHWLRQ LPSOLFDWHG KHUH GRHV QRW HQWLUHO\ IRUHFORVH

UHYLHZ RI WKH 6HFUHWDU\¶V DFWLRQ WKH ZD\ LQ ZKLFK WKH VWDWXWH IUDPHV WKH LVVXH IRU UHYLHZ GRHV

VXEVWDQWLDOO\ UHVWULFW WKH DXWKRULW\ RI WKH UHYLHZLQJ FRXUW WR XSVHW WKH 6HFUHWDU\¶V GHWHUPLQDWLRQ ,W

LV VLPSO\ PRUH GLIILFXOW WR VD\ WKDW WKH 6HFUHWDU\ KDV DFWHG DUELWUDULO\ LI KH LV DXWKRUL]HG WR DFW

µwhen he considers it necessary    ¶´ TXRWLQJ  86&  D

       $FFRUGLQJO\ WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\ GLG QRW DFW DUELWUDULO\ DQG

FDSULFLRXVO\ E\ DFWLQJ FRQWUDU\ WR ODZ 6R WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\

MXGJPHQW DV WR &RXQWV ,, DQG ,,, DQG GHQ\ SODLQWLII¶V FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW DV WR

&RXQWV ,, DQG ,,,

,,,   7KH $FWLQJ $VVLVWDQW 6HFUHWDU\ RI WKH 1DY\¶V GHFLVLRQ UHJDUGLQJ WKH SURPRWLRQ
       SURFHVV ZDV QRW DUELWUDU\ DQG FDSULFLRXV
        3ODLQWLII ZDV ODUJHO\ VXFFHVVIXO LQ DFKLHYLQJ WKH REMHFWLYH RI KLV GRJJHG DGPLQLVWUDWLYH

 HIIRUWV WR UHYLYH KLV PLOLWDU\ FDUHHU %XW KH FKDOOHQJHV WKH IRUP RI UHOLHI WKH $FWLQJ $VVLVWDQW

 6HFUHWDU\ RI WKH 1DY\ SUHVFULEHG LQ KLV 'HFHPEHU   GHFLVLRQ DUJXLQJ WKDW WKH UHPHG\

 ZDV DUELWUDU\ DQG FDSULFLRXV 3O¶V &URVV0RW DW  6HFRQG $P &RPSO   :KLOH WKH $FWLQJ

 $VVLVWDQW 6HFUHWDU\ GLUHFWHG WKDW SODLQWLII EH SODFHG EDFN RQ WUDFN IRU SURPRWLRQ SODLQWLII

 FRPSODLQV WKDW WKH GHFLVLRQ WR ³UHVXPH´ SODLQWLII¶V SURPRWLRQ SURFHVV DV LI KH ZDV RQ WKH )

 0DMRU 3URPRWLRQ /LVW WKURXJK 0D\  ZDV EDVHG RQ ³DUELWUDU\ DQG FDSULFLRXV GHFLVLRQ

 PDNLQJ´ RQ WKH JURXQGV WKDW LW LQFRUUHFWO\ SHUSHWXDWHV ³WKH ILFWLRQ WKDW >S@ODLQWLII ZDV RQ µWKH


                                                 
SURPRWLRQ OLVW¶ DQG WKDW KH ZDV UHPRYHG E\ RSHUDWLRQ RI ODZ´ 3O¶V &URVV0RW DW ±

3ODLQWLII LQVLVWV WKDW KH ZDV QHYHU RQ D ³SURPRWLRQ OLVW´ DQG WKDW KH WR WKLV GD\ UHPDLQV RQ WKH

) 6HOHFWLRQ %RDUG 5HSRUW DQG LV HOLJLEOH IRU SURPRWLRQ Id. DW 

        +RZHYHU ZKHWKHU WKH $FWLQJ $VVLVWDQW 6HFUHWDU\¶V GHFLVLRQ ZDV FRUUHFW RQ WKH PHULWV LV

QRW WKH TXHVWLRQ EHIRUH WKH &RXUW Kreis  )G DW  5DWKHU WKH LVVXH WR EH GHFLGHG LV

ZKHWKHU KLV ³GHFLVLRQ PDNLQJ SURFHVV ZDV GHILFLHQW´ Id. 0RUHRYHU ³WKH TXHVWLRQ ZKHWKHU D

SDUWLFXODU DFWLRQ LV DUELWUDU\ RU FDSULFLRXV PXVW WXUQ RQ WKH H[WHQW WR ZKLFK WKH UHOHYDQW VWDWXWH

RU RWKHU VRXUFH RI ODZ FRQVWUDLQV DJHQF\ DFWLRQ´ Id. DW  $QG KHUH ³WKH EURDG JUDQW RI

GLVFUHWLRQ    GRHV VXEVWDQWLDOO\ UHVWULFW WKH DXWKRULW\ RI WKH UHYLHZLQJ FRXUW WR XSVHW WKH

6HFUHWDU\¶V GHWHUPLQDWLRQ´ Id. %HFDXVH WKH &RXUW FDQ GLVFHUQ WKH $FWLQJ $VVLVWDQW 6HFUHWDU\¶V

GHFLVLRQ PDNLQJ SURFHVV DQG WKH UHFRUG VXSSRUWV WKH GHFLVLRQ WKH &RXUW KROGV WKDW WKH GHFLVLRQ

ZDV QRW DUELWUDU\ DQG FDSULFLRXV

        )LUVW WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ GLVFXVVHG DQG DJUHHG ZLWK WKH REVHUYDWLRQV PDGH E\

WKH IRUPHU $VVLVWDQW 6HFUHWDU\ LQ KLV 6HSWHPEHU   PHPRUDQGXP

              >,@W ZDV DQ LQMXVWLFH WR QRW SURYLGH &DSWDLQ 6WHZDUW ZLWK WKH RSSRUWXQLW\ WR
              VHHN D PRQWK 3UHVLGHQWLDO H[WHQVLRQ DXWKRUL]HG E\  86&   DV
              ZHOO DV WR IDLO WR SURYLGH WKH VWDWXWRU\ GXH SURFHVV SURWHFWLRQV RI  86&
               G ZKLFK UHTXLUHV WKH 6HFUHWDU\ WR SURYLGH D GHOD\HG RU ZLWKKHOG
              RIILFHU ZLWK QRWLFH DQG RSSRUWXQLW\ WR FRPPHQW RQ WKH EDVLV IRU WKH GHOD\ RU
              ZLWKKROG SULRU WR WDNLQJ DFWLRQ RQ WKH RIILFHU¶V SURPRWLRQ GHFLVLRQ

$5 ± TXRWDWLRQ PDUNV RPLWWHG 7KHQ WKH $FWLQJ $VVLVWDQW 6HFUHWDU\ ZHQW RQ WR FUDIW DQ

DSSURSULDWH UHPHG\

              >7@KH DSSURSULDWH UHPHG\ IRU WKLV HUURU ZDV DQG LV WR WUHDW >SODLQWLII@ DV LI KH
              KDG EHHQ H[WHQGHG RQ WKH SURPRWLRQ OLVW IRU DQ DGGLWLRQDO  PRQWKV IRU WKH
              SHULRG RI  -XQH  WKURXJK  0D\  ,I >SODLQWLII@ KDG EHHQ
              H[WHQGHG RQ WKH SURPRWLRQ OLVW GXULQJ WKLV SHULRG KH ZRXOG KDYH EHHQ RQ
              WKH OLVW LQ 0DUFK  ZKHQ WKH 8QLWHG 6WDWHV &RXUW RI $SSHDOV IRU WKH
              $UPHG )RUFHV 86&$$) LVVXHG LWV GHFLVLRQ WR VHW DVLGH WKH ILQGLQJV DQG
              VHQWHQFH DQG GLVPLVV ZLWK SUHMXGLFH WKH VSHFLILFDWLRQ DQG FKDUJH RI KLV

                                                
              &RXUW0DUWLDO     8QGHU WKHVH FLUFXPVWDQFHV DQG SXUVXDQW WR WKH
              'HSDUWPHQW SUDFWLFHV DW WKH WLPH WKH &RPPDQGDQW RI WKH 0DULQH &RUSV
              &0& ZRXOG KDYH EHHQ UHTXLUHG WR UHVXPH WKH SURPRWLRQ SURFHVV E\
              PDNLQJ D SURPRWLRQ UHFRPPHQGDWLRQ WR WKH 6HFUHWDU\ RI WKH 1DY\
$5 

        7KH $FWLQJ $VVLVWDQW 6HFUHWDU\¶V IXUWKHU H[SODQDWLRQ RI KRZ WKH UHFRPPHQGDWLRQ SURFHVV

ZRXOG KDYH SURFHHGHG DIWHU WKLV WZHOYH PRQWK H[WHQVLRQ VKHGV OLJKW RQ ZK\ KH EHOLHYHG KLV

GHFLVLRQ ZDV DQ DSSURSULDWH UHPHG\ See $5 . +H UHDVRQHG WKDW LI SODLQWLII KDG EHHQ H[WHQGHG

RQ WKH SURPRWLRQ OLVW IRU DQ DGGLWLRQDO WZHOYH PRQWKV WKH &RPPDQGDQW RI WKH 0DULQH &RUSV

ZRXOG KDYH IROORZHG WKH GXH SURFHVV SURWHFWLRQV RI  86&  G DQG DOVR ZRXOG KDYH

SHUIRUPHG D UHYLHZ RI WKH RIILFHU¶V SHUVRQQHO UHFRUG $5  3ODLQWLII¶V UHFRUG ZRXOG QR ORQJHU

KDYH UHIHUUHG WR KLV FRQYLFWLRQ EHFDXVH LW KDG EHHQ VHW DVLGH $5  $IWHU WKDW UHYLHZ WKH

&RPPDQGDQW ZRXOG KDYH PDGH D SURPRWLRQ UHFRPPHQGDWLRQ WR WKH 6HFUHWDU\ RI WKH 1DY\ ZKR

ZRXOG KDYH GHFLGHG ³WR HLWKHU IRUZDUG D QRPLQDWLRQ WR WKH 6HFUHWDU\ RI 'HIHQVH    RU UHPRYH

WKH RIILFHUV¶ QDPH IURP WKH SURPRWLRQ OLVW´ $5  7KLV UHPHG\ ZDV GHVLJQHG WR SXW SODLQWLII LQ

WKH SRVLWLRQ KH ZRXOG KDYH EHHQ LQ KDG KH QHYHU EHHQ FRQYLFWHG RU LQFDUFHUDWHG

        7KHUHIRUH WKH $FWLQJ $VVLVWDQW 6HFUHWDU\¶V UHPHG\ ZDV WR SURYLGH SODLQWLII ZLWK D QHZ

RSSRUWXQLW\ WR EH UHFRPPHQGHG IRU SURPRWLRQ DQG XOWLPDWH QRPLQDWLRQ EDVHG RQ KLV VWDWXV RQ

WKH ) 0DMRU 3URPRWLRQ /LVW DQG ZLWK D PLOLWDU\ UHFRUG GHYRLG RI LQIRUPDWLRQ DERXW KLV

FRQYLFWLRQ   7KH $FWLQJ $VVLVWDQW 6HFUHWDU\¶V ³SDWK´ WR WKLV UHPHG\ FDQ ³UHDVRQDEO\ EH

GLVFHUQHG´ Dickson  )G DW  TXRWLQJ Bowman Transp., Inc.  86 DW 

        3ODLQWLII DUJXHV WKDW WKH UHDO HUURU LQ KLV SURPRWLRQ SURFHVV RFFXUUHG ZKHQ KH ZDV QRW

DIIRUGHG KLV GXH SURFHVV ULJKWV RI QRWLFH DQG FRPPHQW ZKHQ KH ZDV ILUVW ZLWKKHOG IURP WKH

QRPLQDWLRQ VFUROO DQG WKDW WKH $FWLQJ $VVLVWDQW 6HFUHWDU\¶V GHFLVLRQ GLG QRW WUXO\ UHWXUQ KLP WR

WKH status quo ante EHFDXVH LW DVVXPHV WKDW KH ZDV RQ D ³SURPRWLRQ OLVW´ DQG SURSHUO\ UHPRYHG


                                               
 IURP WKDW OLVW E\ RSHUDWLRQ RI ODZ XQGHU  86&  F See 3O¶V &URVV0RW DW ±

 +RZHYHU WKH UHFRUG VXSSRUWV WKH $FWLQJ $VVLVWDQW 6HFUHWDU\¶V FRQFOXVLRQ WKDW SODLQWLII ZDV

 LQGHHG RQ D SURPRWLRQ OLVW DQG SURSHUO\ UHPRYHG E\ RSHUDWLRQ RI ODZ

        :KHQ WKH 'HSXW\ 6HFUHWDU\ RI 'HIHQVH DSSURYHG WKH 6HOHFWLRQ %RDUG 5HSRUW RQ

 'HFHPEHU   SODLQWLII ZDV SODFHG RQ WKH ) 0DMRU 3URPRWLRQ /LVW                  See 

 86&  D ([HF 2UGHU 1R   )HG 5HJ  'HF   GHOHJDWLQJ WKH

 3UHVLGHQW¶V DXWKRULW\ WR ³DSSURYH PRGLI\ RU GLVDSSURYH´ D VHOHFWLRQ ERDUG UHSRUW WR WKH

 6HFUHWDU\ RI 'HIHQVH see also $5  	 Q $5 ± $5  $QG ³>D@ SURPRWLRQ OLVW

 LV FRQVLGHUHG WR EH HVWDEOLVKHG    DV RI WKH GDWH RI WKH DSSURYDO RI WKH UHSRUW RI WKH VHOHFWLRQ

 ERDUG´  86&  D 7KHUHIRUH 'HFHPEHU   ZDV WKH VWDUW GDWH RI SODLQWLII¶V

 HLJKWHHQ PRQWK SURPRWLRQ HOLJLELOLW\ SHULRG DQG KLV HOLJLELOLW\ SHULRG HQGHG RQ -XQH  

 See id. id.  F $5  $W WKDW WLPH SODLQWLII ZDV UHPRYHG IURP WKH ) 0DMRU

 3URPRWLRQ /LVW E\ RSHUDWLRQ RI ODZ  86&  F

        *LYHQ WKH UHFRUG HYLGHQFH DQG WKH $FWLQJ $VVLVWDQW 6HFUHWDU\¶V GHWDLOHG H[SODQDWLRQ WKH

 &RXUW FRQFOXGHV WKDW WKH $FWLQJ $VVLVWDQW 6HFUHWDU\¶V GHFLVLRQ ZDV VXSSRUWHG E\ WKH UHFRUG DQG




      7KH ([HFXWLYH 2UGHU GHOHJDWHV WKH DXWKRULW\ ³YHVWHG LQ WKH 3UHVLGHQW E\ 6HFWLRQ>@
E    RI 7LWOH  RI WKH 8QLWHG 6WDWHV &RGH WR DSSURYH PRGLI\ RU GLVDSSURYH WKH UHSRUW
RI D VHOHFWLRQ ERDUG´ WR WKH 6HFUHWDU\ RI 'HIHQVH ([HF 2UGHU 1R   )HG 5HJ 
'HF   $W WKH WLPH WKH ([HFXWLYH 2UGHU ZHQW LQWR HIIHFW 6HFWLRQ E VWDWHG ³$IWHU
KLV ILQDO UHYLHZ RI WKH UHSRUW RI D VHOHFWLRQ ERDUG WKH 6HFUHWDU\ FRQFHUQHG VKDOO VXEPLW WKH UHSRUW
ZLWK KLV UHFRPPHQGDWLRQV WKHUHRQ WR WKH 6HFUHWDU\ RI 'HIHQVH IRU WUDQVPLWWDO WR WKH 3UHVLGHQW IRU
KLV DSSURYDO PRGLILFDWLRQ RU GLVDSSURYDO´ See 'HIHQVH 2IILFH 3HUVRQQHO 0DQDJHPHQW $FW 3XE
/ 1R     6WDW   7KLV ODQJXDJH ZDV UHORFDWHG WR 6HFWLRQ F LQ
 See *ROGZDWHU1LFKROV 'HSDUWPHQW RI 'HIHQVH 5HRUJDQL]DWLRQ $FW RI  3XE / 1R
    6WDW   ,Q LWV UHVHDUFK WKH &RXUW KDV IRXQG QR HYLGHQFH WKDW WKH
([HFXWLYH 2UGHU KDV EHHQ DPHQGHG RU UHYRNHG DQG QHLWKHU SDUW\ SRVLWV WKDW WKH ([HFXWLYH 2UGHU
LV ZLWKRXW IRUFH WRGD\
                                                 
UHDVRQHG GHFLVLRQ PDNLQJ DQG WKH &RXUW ZLOO QRW VHFRQGJXHVV WKH $FWLQJ $VVLVWDQW 6HFUHWDU\¶V

GHFLVLRQ RI KRZ EHVW WR FRUUHFW SODLQWLII¶V PLOLWDU\ UHFRUG See State Farm  86 DW  

                                            &21&/86,21

       )RU WKH UHDVRQV VWDWHG DERYH WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\

MXGJPHQW LQ SDUW DV WR &RXQWV ,, ,,, DQG ,9 DQG GHQ\ LW LQ SDUW DV WR &RXQW , UHPDQGLQJ WKH

GHFLVLRQ WR GHQ\ SODLQWLII¶V $&,3 IOLJKW JDWH ZDLYHU UHTXHVW WR WKH 6HFUHWDU\ RI WKH 1DY\ $QG

WKH &RXUW ZLOO GHQ\ SODLQWLII¶V FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW DV WR &RXQWV ,, ,,, DQG ,9

DQG GHQ\ SODLQWLII¶V FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW DV WR &RXQW , DV PRRW

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                            $0< %(50$1 -$&.621
                                            8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 0D\